Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 1 of 148 PageID #: 4976
                                                                      390



    1                             UNITED STATES DISTRICT COURT

    2                       NORTHERN DISTRICT OF WEST VIRGINIA

    3    Biogen International GMBH
         and Biogen MA, Inc.,
    4

    5                      Plaintiffs,

    6                           vs.                       CIVIL ACTION NO.

    7                                                     1:17-cv-116

    8    Mylan Pharmaceuticals,                           VOLUME III
         Inc.,
    9                 Defendant.

   10                                            - - -

   11                                       TRANSCRIPT

   12              of proceedings had in the bench trial of the
         above-styled action on February 7, 2020, before Honorable Irene
   13    M. Keeley, District Judge, at Clarksburg, West Virginia.

   14                                            - - -

   15          APPEARANCES:

   16          On behalf of the Plaintiffs:

   17          Andrew E. Renison
               Mark J. Feldstein
   18          James B. Monroe
               Jeanette M. Roorda
   19          Lauren J. Dowty
               Li Feng
   20          Paul W. Browning
               Sanya Sukduang
   21          Aaron G. Clay
               Eric J. Fues
   22          John E. Nappi
               Laura P. Masurovsky
   23          Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
               901 New York Avenue, NW
   24          Washington, D.C.    20001
               202.408.4000
   25
         APPEARANCES CONTINUED ON NEXT PAGE
                          Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 2 of 148 PageID #: 4977
                                                                      391



    1
               On behalf of the Plaintiffs (cont'd):
    2
               Sandra K. Law
    3          Schrader, Companion, Duff & Law, PLLC
               401 Main Street
    4          Wheeling, WV 26003
               304.233.3390
    5

    6          On behalf of the Defendant:

    7          Brandon M. White
               Michael A. Chajon
    8          Shannon M. Bloodworth
               Perkins Coie, LLP
    9          700 13th Street, N.W., Suite 600
               Washington, D.C. 20005
   10          202.654.6206

   11          Courtney M. Prochnow
               Perkins Coie, LLP
   12          633 W. 5th Street, Suite 5850
               Los Angeles, CA 90071-1539
   13          310.788.3284

   14          David L. Anstaett
               Emily J. Greb
   15          Perkins Coie, LLP
               33 East Main Street, Suite 201
   16          Madison, WI 53703
               608.663.5408
   17
               Gordon H. Copland
   18          William J. O'Brien
               Steptoe & Johnson, PLLC
   19          400 White Oaks Boulevard
               Bridgeport, WV 26330
   20          304.933.8162

   21
               Proceedings recorded utilizing realtime translation.
   22          Transcript produced by computer-aided transcription.

   23

   24

   25

                          Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 3 of 148 PageID #: 4978
                                                                      392



    1                                   INDEX TO WITNESSES

    2                                                                     PAGE

    3    DEFENDANT'S WITNESSES:

    4    BENJAMIN GREENBERG

    5    Direct Examination (continued)
         By Ms. Bloodworth                                               395
    6
         Cross-Examination
    7    By Mr. Feldstein                                                427

    8    Redirect Examination
         By Ms. Bloodworth                                               459
    9

   10    PLAINTIFFS' WITNESSES:

   11
         DANIEL WYNN
   12
         Direct Examination
   13    By Mr. Browning                                                 463

   14    Cross-Examination
         By Mr. Anstaett                                                 498
   15
         Redirect Examination
   16    By Mr. Browning                                                 531

   17

   18

   19

   20

   21

   22

   23

   24

   25

                          Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 4 of 148 PageID #: 4979
                                                                      393



    1                                    INDEX TO EXHIBITS

    2    DEFENDANT'S EXHIBITS                                        PAGE

    3    DTX 1000                                                        396

    4    DTX 1636                                                        492

    5    JOINT TRIAL EXHIBITS

    6    JTX 2000                                                        396

    7    JTX 2088                                                        503

    8    JTX 2153B                                                       476

    9    JTX 2173                                                        396

   10    JTX 2182                                                        496

   11    JTX 2188                                                        505

   12    PLAINTIFFS' TRIAL EXHIBITS

   13    PTX 188                                                         452

   14    PTX 401                                                         497

   15    PTX 643                                                         465

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                          Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 5 of 148 PageID #: 4980
                                                                      394



    1    PLAINTIFFS' DEMONSTRATIVE EXHIBITS                          PAGE

    2    PDX 3-3                                                         465

    3    PDX 3-4                                                         467

    4    PDX 3-5                                                         468

    5    PDX 3-6                                                         470

    6    PDX 3-7                                                         471

    7    PDX 3-8                                                         471

    8    PDX 3-9                                                         472

    9    PDX 3-10                                                        474

   10    PDX 3-11                                                        474

   11    PDX 3-14                                                        493

   12    PDX 3-15                                                        494

   13    PDX 3-16                                                        494

   14    PDX 3-17                                                        495

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                          Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 6 of 148 PageID #: 4981
                                                                      395



    1                                                Friday Morning Session,

    2                                                February 7, 2020, 9:00 a.m.

    3                                               - - -

    4                   THE COURT:         Good morning and welcome to a snowy day

    5    in West Virginia.           We're ready to resume.          I believe

    6    Dr. Greenberg; is that correct?

    7                   MS. BLOODWORTH:         Yes, Your Honor.       Thank you.

    8                   THE COURT:         Mylan may call its next witness.

    9                   MS. BLOODWORTH:         We call Dr. Greenberg, Your Honor,

   10    back to the stand.              And, Your Honor, we have slimmed-down

   11    binders for the Court.

   12                   THE COURT:         I like that, slimmed-down.

   13                   MS. BLOODWORTH:         Except for the file history, which

   14    is one really large binder, but we're all going to use the same

   15    one.

   16                   THE COURT:         Thank you.       So that's a joint exhibit.

   17    Good.

   18                 BENJAMIN GREENBERG, DEFENDANT'S WITNESS, SWORN

   19                             DIRECT EXAMINATION (Continued)

   20    BY MS. BLOODWORTH:

   21    Q.      Good morning, Doctor.

   22    A.      Good morning.

   23    Q.      Can you once again please state and spell your name for

   24    the record.

   25    A.      Benjamin Greenberg, B-E-N-J-A-M-I-N, G-R-E-E-N-B-E-R-G.

                            Cindy   L.    Knecht,   RMR/CRR/CCP
                 PO   Box   326   Wheeling,    WV    26003    304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 7 of 148 PageID #: 4982
                                                                      396
                        BENJAMIN GREENBERG - DIRECT

    1    Q.    Now, Dr. Greenberg earlier in the week, you offered

    2    opinions on obviousness, and today you're offering opinions

    3    about lack of written description of the '514 patent in the

    4    alternative, correct?

    5    A.    Yes.

    6    Q.    And that's how it was set up in your expert report?

    7    A.    Yes.

    8    Q.    And for the record, nothing has changed in your CV,

    9    DTX 1636, since Tuesday; is that correct?

   10    A.    Correct.

   11                  MS. BLOODWORTH:          And, Your Honor, we incorporate

   12    Dr. Greenberg's background and education and experience into

   13    the record here today for the lack-of-written-description

   14    argument.

   15                  THE COURT:       Yes.

   16                  Is there any objection?

   17                  MR. FELDSTEIN:          No objection, Your Honor.

   18                  THE COURT:       Thank you.

   19    BY MS. BLOODWORTH:

   20    Q.    And, Dr. Greenberg, in creating or rendering or writing

   21    out your opinions here today, you reviewed the -- a declaration

   22    submitted to the patent office by Dr. Katherine Dawson; is that

   23    correct?

   24    A.    Yes.

   25    Q.    Okay.      And if we could look at JTX 2173 at page 702,

                          Cindy   L.   Knecht,      RMR/CRR/CCP
               PO   Box   326   Wheeling,      WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 8 of 148 PageID #: 4983
                                                                      397
                        BENJAMIN GREENBERG - DIRECT

    1    paragraph 16, please.

    2          And in Dr. Dawson's declaration in paragraph 16, she

    3    writes, "I conclude that a person of ordinary skill in the art

    4    would not have a reasonable expectation that a

    5    480-milligram-day dose would provide statistically significant

    6    and clinically meaningful effectiveness for treating MS."

    7          Did you rely on that statement in creating your

    8    alternative 112 opinions?

    9    A.    Yes.

   10    Q.    And if you were to credit Dr. Dawson's opinion as true, is

   11    there anything in the patent specification, in your opinion,

   12    that would convey to skilled artisans that the inventors had

   13    possession of a method of treating MS using 480 milligrams per

   14    day of DMF?

   15    A.    No.

   16    Q.    Have you chosen a claim to be representative of the three

   17    asserted independent claims?

   18    A.    Yes.

   19    Q.    Let's look at Representative Claim 1, please, which is on

   20    JTX 2000, which is the '514 patent, at page 28.                  And we also

   21    have it on the screen.

   22          What elements are a part of Claim 1?

   23    A.    Essentially, there are three components to the claim.

   24          It includes a method of treating multiple sclerosis.                 It

   25    includes the use of dimethyl fumarate, monomethyl fumarate, or

                           Cindy   L.   Knecht,   RMR/CRR/CCP
               PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 9 of 148 PageID #: 4984
                                                                      398
                        BENJAMIN GREENBERG - DIRECT

    1    a combination thereof.           And it uses 480 milligrams per day.

    2    Q.    And as you explained on Tuesday, the asserted claims of

    3    the '514 patent are -- it's your understanding are Claims 1

    4    through 4, 6, 8 through 13, 15, and 16?

    5    A.    Yes.

    6    Q.    Okay.      And also on Tuesday you provided a definition of a

    7    person of ordinary skill in the art, correct?

    8    A.    Yes.

    9    Q.    Okay.      Let's remember what that is.          If we look at

   10    Slide 2, what is your definition of a person of ordinary skill

   11    in the art for your opinions today?

   12    A.    As shown here, a person of ordinary skill in the art would

   13    be someone with at least a medical degree, at least three years

   14    of training in neurology, and at least three years of clinical

   15    experience treating multiple sclerosis.

   16    Q.    And did you review the specification of the '514 patent

   17    through the eyes of a skilled artisan from the time of the

   18    February 8, 2007, priority date?

   19    A.    Yes.

   20    Q.    And what was your opinion as to whether the patent has

   21    written description for the '514 patent asserted claims?

   22    A.    My opinion was that it does not.

   23    Q.    Now, if we could turn to Slide 4.

   24          What standard did you use to analyze whether there is

   25    written description for the claims?

                          Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 10 of 148 PageID #:
                                    4985                            399
                      BENJAMIN GREENBERG - DIRECT

  1    A.    So the standard, as shown on this slide, Slide 4, was that

  2    the written description requirement is satisfied only if the

  3    specification of the patent conveys with reasonable clarity to

  4    a person of ordinary skill in the art that the inventor had

  5    possession of the claimed subject matter as of the filing date.

  6    Q.    And how did you approach determining whether there was

  7    written description of the patent claims?

  8    A.    So I started at the beginning of the patent with the

  9    specification and read through.

 10    Q.    Okay.      And we're going to go over this specification in

 11    more detail.       But at the outset are you aware that the patent

 12    application can disclose more than one invention?

 13    A.    Yes.

 14    Q.    And what is your understanding, as a skilled artisan, of

 15    what the '514 patent conveys?

 16    A.    So at a broad level the '514 patent conveys a screening

 17    method, looking at a variety of compounds, to determine whether

 18    or not they would impact biology that may be useful to patients

 19    with a variety of diseases.

 20    Q.    In creating and reviewing this -- in creating your

 21    opinions and reviewing this specification through the eyes of a

 22    skilled artisan, did you see any doses that you thought would

 23    be effective for treating MS?

 24    A.    So going through the specification, there are no specific

 25    doses identified as a therapeutically effective dose for

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 11 of 148 PageID #:
                                    4986                            400
                      BENJAMIN GREENBERG - DIRECT

  1    multiple sclerosis.

  2    Q.    And so let's go through the patent.              If we could look at

  3    JTX 2000 at page 1, starting with the title.

  4          What is the current title of the patent?

  5    A.    The current title of the patent is "Treatment for Multiple

  6    Sclerosis."

  7    Q.    And if we look at the abstract which is on the bottom

  8    right of page 1, as a skilled artisan, what do you take away

  9    from the abstract?

 10    A.    So at the high level, the very beginning of the

 11    specification, the abstract begins with "Provided are certain

 12    methods of screening, identifying, and evaluating

 13    neuroprotective compounds useful for treatment of neurological

 14    diseases such as multiple sclerosis," and it goes on to

 15    describe that the compounds may regulate a pathway that they

 16    refer to as the NRF2 pathway.

 17          And then they discuss utilizing such compounds in the

 18    context of what had been screened in therapy for neurologic

 19    disease and outlined what the goals of those therapies would

 20    be, particularly slowing or reducing demyelination, axonal

 21    loss, or neuronal and oligodendrocyte death.

 22    Q.    And if we turn to Columns 1 and 2, what do Columns 1 and

 23    2 -- excuse me -- what do Columns 1 and 2 teach a skilled

 24    artisan?

 25                 MR. FELDSTEIN:        Your Honor, if I may, we've looked

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 12 of 148 PageID #:
                                    4987                            401
                      BENJAMIN GREENBERG - DIRECT

  1    carefully, and I don't believe that Dr. Greenberg offered any

  2    testimony regarding the disclosure of Column 2 of the '514

  3    patent.

  4                    He discussed some parts of it but only a few parts of

  5    it.     And he certainly, as I understand it from reading his

  6    report, had no opinions on anything in Column 2 of the '514

  7    patent.        So I believe the testimony that's being sought is

  8    beyond the scope of his report.

  9                    THE COURT:         Would you like to respond to that,

 10    please?

 11                    MS. BLOODWORTH:         Sure, Your Honor.

 12                    Dr. Greenberg testified that he read the entire

 13    patent specification, and there was no teachings in the

 14    specification that there was any written description.                    And then

 15    he went through and called out, you know, parts of it or

 16    whatever.           But he made it very clear that he had read the

 17    entire specification and there was no teaching to a skilled

 18    artisan.

 19                    MR. FELDSTEIN:         If all of his testimony is that he

 20    didn't find anything in Column 2, then I have no problem with

 21    that.        But if he's going to testify substantively about what's

 22    in Column 2, I think that would be beyond the scope.

 23                    THE COURT:         The scope of what?      His report?

 24                    MR. FELDSTEIN:         His expert report, yes, Your Honor.

 25                    THE COURT:         The expert report, which I do not have,

                            Cindy   L.   Knecht,   RMR/CRR/CCP
               PO    Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 13 of 148 PageID #:
                                    4988                            402
                      BENJAMIN GREENBERG - DIRECT

  1    would cover his opinions, the assumptions, if any, the bases.

  2    And one of the bases is "I read the patent"?

  3                 MS. BLOODWORTH:           Yes, Your Honor.

  4                 THE COURT:        Okay.     Overruled.

  5                 MR. FELDSTEIN:        Thank you, Your Honor.

  6    BY MS. BLOODWORTH:

  7    Q.    Dr. Greenberg, looking at Columns 1 and 2, what do

  8    Columns 1 and 2 describe?

  9    A.    So the beginning of the specification under Column 1,

 10    after describing and indicating, "Provided are certain

 11    compounds for treating neurological diseases," it goes on to

 12    specify multiple sclerosis as a neurological disease and

 13    broadly defines what multiple sclerosis is and the population

 14    that is affected by multiple sclerosis.

 15          After describing multiple sclerosis, it goes on to define

 16    a biologic pathway, specifically the NRF2 pathway, and how that

 17    has implications for what are called reactive oxygen species.

 18          And in this context there is a description of the

 19    different diseases that can be affected or implicated by these

 20    reactive oxygen species and the NRF2 pathway relative to these

 21    conditions.

 22          And after describing that pathway, it goes on to, at the

 23    bottom of Column 2, begin the outline of five methods that are

 24    within the patent.

 25    Q.    And do these five methods become the general sort of a

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 14 of 148 PageID #:
                                    4989                            403
                      BENJAMIN GREENBERG - DIRECT

  1    table of contents of the organization of the patent?

  2    A.    Yes.

  3    Q.    And, just briefly, what is Method 1 starting on the bottom

  4    of Column 2?

  5    A.    So Method 1 states a method of screening for at least one

  6    new candidate compound for treating a neurological disease.

  7    Q.    And Methods 2 and 3?

  8    A.    2 and 3 go further in terms of evaluating the properties

  9    of at least one candidate.              And in Method 3, it looks to

 10    compare different candidates with different compositions within

 11    the screening.         They define it as bioequivalence.

 12    Q.    And what is Method 4 on the top of Column 3 of the patent?

 13    A.    On the top of Column 3, Method 4 is listed as "A method of

 14    treating a neurologic disease by administering to the subject

 15    in need thereof at least one compound that is partially

 16    structurally similar to DMF or MMF."

 17    Q.    And what is Method 5?

 18    A.    And then Method 5 essentially discusses combining two

 19    different therapies that may have an impact on the NRF2

 20    pathway.

 21    Q.    And you were here for the opening arguments, correct?

 22    A.    Yes.

 23    Q.    And you heard that Method 4 and 5 were referred to as "the

 24    methods of treatment"?

 25    A.    Yes.

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 15 of 148 PageID #:
                                    4990                            404
                      BENJAMIN GREENBERG - DIRECT

  1    Q.    Do you agree with that characterization?

  2    A.    So, broadly, Method 4 and 5 discuss methods of treating

  3    neurological diseases.            Taken in the context of all five

  4    methods, it is cognitively in line with processing compounds

  5    that have been screened and then moving them into different

  6    scenarios.       And so they talk to each other as they move

  7    through; but, broadly, it discusses treating.

  8    Q.    Okay.      And how does the patent specification describe a

  9    neurological disease?

 10          And if we could look at Column 3, lines 10 to 14, on the

 11    screen, you might be able to see it easier.

 12    A.    So at this portion of the specification, it describes "the

 13    neurologic disease is a neurodegenerative disease, such as" and

 14    it gives examples:            ALS, which is known as Lou Gehrig's

 15    disease; Parkinson's disease; Alzheimer's; and Huntington's.

 16    And then it says that "In some embodiments, the neurological

 17    disease is multiple sclerosis or another demyelinating

 18    neurological disorder."

 19    Q.    And do you agree that a neurological disease would include

 20    MS?

 21    A.    Absolutely.

 22    Q.    Now, in your opinion, do any of the Methods 1 through 5

 23    teach a skilled artisan about an effective treatment of MS with

 24    a 480-milligram dose of DMF?

 25    A.    They do not.

                        Cindy   L.    Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 16 of 148 PageID #:
                                    4991                            405
                      BENJAMIN GREENBERG - DIRECT

  1    Q.    So let's -- I think, following this, they start with some

  2    embodiments of Methods 1 through 3, beginning in Column 3 and

  3    going through Column 4.

  4          What are these embodiments, generally?

  5    A.    So these embodiments flesh out what was outlined above,

  6    Methods 1 through 3, various different ways of screening

  7    compounds and looking at how those compounds would impact the

  8    NRF2 pathway.

  9          And so it sets up a variety of different tests, including

 10    cell cultures and the like, to determine whether or not an

 11    agent of interest would affect this biologic pathway of

 12    interest.

 13    Q.    And let's turn to the embodiments of Method 4, which are

 14    on Column 4, starting at line 29 through 39.

 15          What does the discussion of Method 4 in Column 4 teach a

 16    skilled artisan?

 17    A.    So at a high level, what it's discussing is providing a

 18    method of slowing or preventing neurodegeneration in a patient

 19    in need thereof by administering the compound in an amount and

 20    for a period of time sufficient to slow or prevent

 21    demyelination, axonal loss, neuronal death, e.g., by at least

 22    30 percent relative to control.

 23          And when discussing the compound, it's in reference to

 24    what was described above, "one neuroprotective compound having

 25    Formula I, II, III, or IV; e.g., a fumaric acid derivative

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 17 of 148 PageID #:
                                    4992                            406
                      BENJAMIN GREENBERG - DIRECT

  1    (e.g., DMF or MMF)."

  2    Q.    Okay.       And so is that explaining to a skilled artisan --

  3    or describing to a skilled artisan a method for treating -- an

  4    effective method for treating MS?

  5    A.    No.

  6    Q.    And if we turn to the embodiments of Method 5 at the

  7    bottom, Column 4, starting around line 39, what is the Method 5

  8    embodiments here teaching?

  9    A.    So Method 5 fleshes out what had been described at the

 10    outset of this notion of combining different agents.             And it's

 11    very specific to the notion of taking one agent that

 12    upregulates the NRF2 pathway, taking a second agent that

 13    doesn't have an impact on this pathway, and then putting them

 14    together to look at them in combination relative to a treatment

 15    of different neurological conditions.

 16    Q.    And then when you look through the specification again, it

 17    sort of goes back to Methods 1 and 3, starting at Column 6

 18    through Column 8, and relates once again to the screening.             Is

 19    that what's -- what's described on columns around 6 through 8?

 20    A.    Yes.

 21    Q.    So I'd like to turn to Method 4 on Column 8, lines 35 to

 22    53.

 23          And again, Dr. Greenberg, what's being conveyed in

 24    Method 4 on Column 8 to a skilled artisan?

 25    A.    So this is the third pass, if you will, at fleshing out

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 18 of 148 PageID #:
                                    4993                            407
                      BENJAMIN GREENBERG - DIRECT

  1    Method 4.           The first was the high-level statement.           The second

  2    was the embodiments we've discussed.

  3            And now, in Method 4 on Column 8, it discusses methods of

  4    treating a neurologic disease by administering to the subject

  5    at least one compound that is at least partially structurally

  6    similar to DMF or MMF.

  7            And it goes on to indicate that you would "administer to

  8    the mammal a therapeutically effective amount of at least one

  9    neuroprotective compound which has," and it outlines the

 10    formulas.           And then it repeats the notion of slowing

 11    neurodegeneration, specifically talking about demyelination,

 12    axonal loss, and/or neuronal death.

 13            And at the end sets up goals of that slowing of 30, 50,

 14    100 percent or higher and talks about periods of time that

 15    range from 5 to 200 weeks or more.

 16    Q.      Does Method 4 describe an effective method for treating

 17    MS?

 18    A.      No.

 19    Q.      Why not?

 20    A.      So specifically in here is not any identification of a

 21    therapeutically effective amount.                    It is not indicating that

 22    you would give it in multiple sclerosis.                   It's setting up a

 23    hope.

 24            It's setting up a notion of how you would screen agents,

 25    as I read this, looking at these marks of 30, 50, 100 percent

                            Cindy   L.   Knecht,   RMR/CRR/CCP
               PO    Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 19 of 148 PageID #:
                                    4994                            408
                      BENJAMIN GREENBERG - DIRECT

  1    over time, what you would want to see, but it doesn't define a

  2    dose as therapeutically effective for multiple sclerosis.

  3    Q.    And at the bottom of Column 8 into the top of 9, there's

  4    another embodiment about Method 5, correct?

  5    A.    Yes.

  6    Q.    Okay.      And then, following that, Columns 9 and 10, what do

  7    those lay out to the skilled artisan?

  8    A.    So this lays out the organic chemistry of the different

  9    reactions that could be used to create a compound library, if

 10    you will, a set of what had been referred to in the patent as

 11    compounds that are partially similar to DMF or MMF, and

 12    presumably this is the library that could be screened through

 13    the methods of the patent.

 14    Q.    If we can move forward to Column 16, please, and lines 18

 15    through 34.

 16          Now, this section here is referring to MS, correct?

 17    A.    Yes.

 18    Q.    And what is it teaching the skilled artisan?

 19    A.    So it's talking about the neurologic diseases in Methods 1

 20    through 5 and gives examples -- ALS, Parkinson's, Alzheimer's,

 21    Huntington's -- and also includes -- goes on to define multiple

 22    sclerosis or other demyelinating diseases of the central or

 23    peripheral nervous system.              And it does describe the different

 24    forms of multiple sclerosis, what are known as

 25    relapsing-remitting multiple sclerosis, secondary progressive

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 20 of 148 PageID #:
                                    4995                            409
                      BENJAMIN GREENBERG - DIRECT

  1    MS, and primary progressive MS.

  2    Q.    So with this paragraph wouldn't a skilled artisan

  3    understand that this patent was teaching you an effective dose

  4    for treating MS?

  5    A.    No.

  6    Q.    Why not?

  7    A.    So this paragraph and -- on its own and even with what

  8    we've reviewed in the specification thus far, doesn't describe

  9    a therapeutic effective dose to impact multiple sclerosis or

 10    any of the diseases that have been listed here.

 11    Q.    And we're not going to go through today every word of the

 12    patent specification, but to the extent, if we don't go over a

 13    reference to MS or to -- a reference related to MS, would any

 14    of those disclosures teach a therapeutic effective dose of

 15    480 milligram?

 16    A.    They do not.

 17    Q.    Okay.       So let's, then, turn to the examples.

 18          Did you consider the examples in the specifications in

 19    arriving at your opinions?

 20    A.    I did.

 21    Q.    And what is your opinion of whether the examples provide

 22    written description sufficiently to support a therapeutically

 23    effective dose of about 480 milligrams a day of DMF?

 24    A.    My opinion is they do not.

 25    Q.    Okay.       Why not, generally?

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 21 of 148 PageID #:
                                    4996                            410
                      BENJAMIN GREENBERG - DIRECT

  1    A.    So, generally speaking, these examples are very much in

  2    line with the notion of screening compounds.               They set up a

  3    variety of different paradigms to screen compounds to look at

  4    whether or not they would activate the NRF2 pathway But at a

  5    high level, none of the examples are screening compounds

  6    relative to a therapeutically effective dose for multiple

  7    sclerosis.

  8    Q.    Let's turn to Example 1, please, on page 24 at Column 19.

  9    It's the very bottom of 19.             It actually goes over to

 10    Column 20, the top there.

 11          What is Example 1?

 12    A.    So Example 1 again fits into this notion of screening.                 It

 13    starts with using a human colon carcinoma cell line called the

 14    DLD-1 cells and treating them with various concentrations of

 15    DMF or MMF for 16 hours and then taking those cells and looking

 16    at protein expression, what's referred to as a Western blot

 17    analysis, where you take the cells and you look to see if

 18    certain protein levels are changing.               And they describe the

 19    parameters for testing that change of the NRF2 pathway.

 20    Q.    And around line 11 or 12 of Column 20, it references

 21    Figure 1.

 22    A.    Yes.

 23    Q.    What is Figure 1?

 24    A.    So Figure 1 is the results of this screening method.                 And

 25    they indicate that it demonstrated that DMF and MMF in

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 22 of 148 PageID #:
                                    4997                            411
                      BENJAMIN GREENBERG - DIRECT

  1    micromolar concentrations as listed on the slide, ranging from

  2    5 to 50 micromolar concentrations, activated the NRF2 pathway.

  3    Q.    And looking at Example 2, beginning on Column 20 around

  4    line 16, what is Example 2?

  5    A.    So Example 2 is another way that a scientist could address

  6    the same question but with different parameters to the testing.

  7    It's screening the same cells, these cancer cells, grown in

  8    certain conditions and then exposed to DMF, in this instance,

  9    30 micromolars of DMF for 40 hours.

 10          And then what they did is affect what proteins would be

 11    available within the cell for an agent to bind to.                 And they're

 12    teasing out the pathway of the NRF2 pathway and proposing a

 13    screening mechanism to determine how a new compound would

 14    interact with this pathway.

 15    Q.    And approximately around line 52, Column 20, it references

 16    Figure 2.

 17    A.    Yes.

 18    Q.    What is Figure 2?

 19    A.    So, again, this is a Western blot.                It's looking at

 20    proteins.        And it indicated that, when you put DMF into cell

 21    lines to upregulate this protein, the NQO1 protein, that it

 22    required the NRF2 protein.               And so if you -- when we're looking

 23    at proteins and they talk to one another in a cell, this is a

 24    method to screen for compounds to determine at which point in

 25    that communication pathway would they be talking to each other.

                         Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 23 of 148 PageID #:
                                    4998                            412
                      BENJAMIN GREENBERG - DIRECT

  1    So it's screening in a more -- in a different way for that

  2    interaction.

  3    Q.    And do either Examples 1 or 2 or their respective figures

  4    describe a therapeutically effective dose of 480 milligrams a

  5    day of DMF?

  6    A.    No.

  7    Q.    Why not?

  8    A.    So, first off, the cells that are used in Examples 1 and 2

  9    are a carcinoma cell line that have nothing to do with neurons

 10    or myelin or axons or oligodendrocytes or demyelination.            And

 11    so the construct that's being proposed here, a skilled artisan

 12    would not read anything relative to multiple sclerosis in terms

 13    of the construct.

 14          Secondly, the micromolar concentrations that these cells

 15    are being exposed to have no anchor point relative to any

 16    dosing.      And so there's no way for a skilled artisan to go from

 17    this artificial construct about cancer to dosing relative to

 18    multiple sclerosis.

 19          And, finally, there's no definition of a notion of what

 20    therapeutic efficacy is relative to the results that are being

 21    presented here.

 22          So a skilled artisan reads this as a method for screening

 23    new compounds relative to the NRF2 pathway, but it doesn't tell

 24    me anything about multiple sclerosis or therapeutically

 25    effective doses for multiple sclerosis.

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 24 of 148 PageID #:
                                    4999                            413
                      BENJAMIN GREENBERG - DIRECT

  1    Q.    So let's turn to the last example, which is Example 3.

  2    And I believe it's on page 24, Column 20.               It begins at the

  3    bottom of Column 20, around line 60, and I think it then

  4    continues on to Columns 21 and 22.

  5          What is Example 3?

  6    A.    So Example 3, which is the last of the examples in the

  7    specification, provides another mechanism for screening for

  8    NRF2 pathway activation.           In this example, instead of doing the

  9    analysis in cell culture, the analysis was done in mice,

 10    referred to as EAE mice.

 11    Q.    And are there figures referenced in Example 3?

 12    A.    There are.

 13    Q.    If we turn -- they're referenced, I believe, around

 14    Column 22 around lines 12; but if we can look at Figure 3

 15    first, what is Figure 3?

 16    A.    So Figure 3 is a histologic slide from the nervous system,

 17    from the spinal cord, of one of these EAE mice after exposure

 18    to different dosages of DMF.

 19    Q.    And let's look at Figure 4.            What is Figure 4?

 20    A.    Figure 4 is looking -- taking data from these histologic

 21    slides and doing an analysis looking at upregulation of NRF2 in

 22    the spinal cord relative to different dosages of DMF and MMF.

 23    Q.    And you mentioned EAE.            Isn't EAE a mouse model for MS?

 24    A.    It is.

 25    Q.    Just generally, what is EAE?

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 25 of 148 PageID #:
                                    5000                            414
                      BENJAMIN GREENBERG - DIRECT

  1    A.    So EAE is an acronym that stands for experimental

  2    autoimmune encephalomyelitis.              And, essentially, we induce a

  3    mouse's immune system to attack the brain and spinal cord.

  4          So in this animal model of multiple sclerosis, we can

  5    track the clinical events and the pathologic events that happen

  6    in MS.      So the mouse will develop weakness of their tail and

  7    weakness of their hind limbs.              And when we look at tissue under

  8    the microscope, we can see the immune system invading the

  9    nervous system, and we can see the hallmarks of demyelination

 10    and axonal loss.

 11    Q.    In your opinion, does Example 3, including Figures 3

 12    and 4, teach a skilled artisan about an effective treatment for

 13    MS?

 14    A.    No.

 15    Q.    We just talked about the EAE model being used in Example 3

 16    and results in Figures 3 and 4.              So, because they were EAE, the

 17    model, and they were EAE mice, doesn't this experiment relate

 18    to treatment of MS?

 19    A.    No.

 20    Q.    Why not?

 21    A.    So in order to relate -- in order for a skilled artisan to

 22    relate this to multiple sclerosis, it isn't just picking the

 23    EAE model; it's what analysis you do and what you present.

 24          So there's no clinical scoring of the mice presented.

 25    There's no pathology of demyelination.                 There's no pathology of

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 26 of 148 PageID #:
                                    5001                            415
                      BENJAMIN GREENBERG - DIRECT

  1    axon loss.        There's no measuring of the immune system's impact

  2    on the nervous system.            All there is is taking the mouse and

  3    showing that the NRF2 pathway could change.

  4          So, in a sense, it's screening for compounds that change

  5    the NRF2 pathway in this model, but that's different than the

  6    model showing a therapeutically effective dose.

  7    Q.    So is there anything in Example 3 or Figures 3 and 4 that

  8    teach a skilled artisan about an effective dose for treating MS

  9    using DMF?

 10    A.    No.

 11    Q.    So, in your opinion, would a skilled artisan find anything

 12    in these examples that is related to an effective dose for

 13    treating MS?

 14    A.    No.

 15    Q.    So we've gone through the examples in the figures.           But

 16    doesn't the specification provide guidance for skilled artisans

 17    on how to determine a therapeutically effective dose?

 18    A.    So the specification does, in broad terms, talk about how

 19    skilled artisans routinely go about determining doses.

 20    Q.    And where does it do that?

 21    A.    So beginning in Column 17 and going through Column 18.

 22    Q.    So, in your opinion, what about dosing does -- do

 23    Column 17 to the top of Column 18 teach a skilled artisan?

 24    A.    So the end of Column 17 and the top of 18 are talking

 25    about general practices when a skilled artisan would pick a

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 27 of 148 PageID #:
                                    5002                            416
                      BENJAMIN GREENBERG - DIRECT

  1    dose.        And it refers to the notion of determining the LD50 and

  2    ED50 and then using this information to determine how you would

  3    dose an individual with a condition.

  4            And then it goes on to discuss also a method looking at

  5    something called the IC50 to pick levels of dosing individuals

  6    that you want to expose them to.

  7    Q.      What is LD50?

  8    A.      So LD50 is the dose lethal to 50 percent of the

  9    population.          So, when finding -- when working with compounds

 10    and we're screening them and trying to determine if they might

 11    be therapeutically effective, once we have compounds of

 12    interest, we have to determine could a human tolerate the

 13    agent?        And the LD50 is the dose at which we would kill half

 14    the population.             So it gives us a pretty clear boundary and a

 15    sign to stay away from that level at all costs.

 16    Q.      And what is an ED50?

 17    A.      So the ED50 is the other end of the spectrum.               It's

 18    looking for the therapeutically effective dose relative to

 19    50 percent of the population.                So it gives you the sense at

 20    what dose would you really start having a meaningful benefit to

 21    the population you're treating to target.

 22    Q.      And IC50, what is that?

 23    A.      So the IC50 is taking an animal model and looking to

 24    achieve circulating plasma concentrations.                  And to do this, you

 25    can estimate from cell cultures.

                           Cindy   L.   Knecht,   RMR/CRR/CCP
               PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 28 of 148 PageID #:
                                    5003                            417
                      BENJAMIN GREENBERG - DIRECT

  1            So if you take certain cell cultures, you can then take

  2    the data to an animal, but then you have to take the animal and

  3    go into the LD50 and ED50.

  4            So this part of the specification is talking broadly about

  5    the routine approaches to dose-finding at a high level.

  6    Q.      Would any of this information be able to be combined with

  7    Examples 1 and 2 by the skilled artisan to teach an effective

  8    dose?

  9    A.      No.

 10    Q.      Why not?

 11    A.      Because Examples 1 and 2 don't define therapeutic

 12    efficacy.           They aren't relative to multiple sclerosis.     They're

 13    in a cancer cell.             And there's no correlation between the

 14    micromolar concentrations that are designed there and any

 15    dosing regimens.

 16    Q.      Are Examples 1 and 2 in vitro experiments?

 17    A.      They are.

 18    Q.      What does that mean?

 19    A.      It means outside the body, outside a living organism, any

 20    mammal.

 21    Q.      And Example 3 is an in vivo example?

 22    A.      It is.

 23    Q.      So could you combine the teachings in Column 17 and 18

 24    with Example 3 teachings to come up with an effective dose?

 25    A.      You can't.

                            Cindy   L.   Knecht,   RMR/CRR/CCP
               PO    Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 29 of 148 PageID #:
                                    5004                            418
                      BENJAMIN GREENBERG - DIRECT

  1    Q.      Why not?

  2    A.      Because what's lacking is any correlation between the

  3    micromolar concentrations and the effect on the cells, what's

  4    given to the mice.               And, ultimately, none of the examples

  5    define therapeutic efficacy.

  6            The examples define activation of an NRF2 pathway, but

  7    therapeutic efficacy, clinical efficacy to mouse or a human

  8    relative to preservation of myelin, axons, or prevention of

  9    symptoms isn't defined or explored in any of the three

 10    examples.

 11    Q.      So turning just back to Columns 17 and 18, is there any

 12    guidance disclosed -- is there any information disclosed to a

 13    skilled artisan about specific compounds that could be used to

 14    effectively treat MS?

 15    A.      No.

 16    Q.      And if we could go lower on Column 18, starting at line 14

 17    to 33, what does this paragraph in Table 2 describe?

 18    A.      So this paragraph picks up where the others left off,

 19    where you have a dose that you're interested in, you've defined

 20    your LD50 and your ED50, and you say "I have dose X that I want

 21    to explore that I've looked at in the mouse" and it goes on to

 22    give other animals that we could look at.                   And it gives general

 23    guidance on how to extrapolate that dose in an animal, do a

 24    calculation, and have a guesstimate of how to get to a human

 25    dose.

                           Cindy   L.    Knecht,   RMR/CRR/CCP
               PO    Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 30 of 148 PageID #:
                                    5005                            419
                      BENJAMIN GREENBERG - DIRECT

  1    Q.    So what does, if anything, this -- the Table 2 in the

  2    paragraph, starting at line 14 on Column 18, teach the skilled

  3    artisan about a therapeutically effective dose for MS?

  4    A.    It doesn't.

  5    Q.    And, again, is Table 2 tied to any specific compounds?

  6    A.    It is not.

  7    Q.    Can any of the in vitro or in vivo data from either

  8    Examples 1 through 3 or Columns -- the information we've gone

  9    over in Columns 17 and 18 so far be used to extrapolate a

 10    therapeutically effective dose when the skilled artisan is

 11    reading the whole specification?

 12    A.    No.

 13    Q.    Why not?

 14    A.    Because the specification thus far, including the

 15    examples, has never shown therapeutic efficacy in multiple

 16    sclerosis, hasn't shown therapeutic efficacy in any neurologic

 17    disorder.         Thus far, the specification has been discussing

 18    screening methods, ways to identify compounds that can alter

 19    the NRF2 pathway.           And that's very different than anything

 20    relative to a dose -- a therapeutically effective dose to treat

 21    a specific disease.

 22    Q.    Now, doesn't Column 18, starting at lines 41 through 50,

 23    list doses that can be used to treat human patients?

 24    A.    Yes.

 25    Q.    And what is this discussing here?

                          Cindy   L.   Knecht,   RMR/CRR/CCP
             PO    Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 31 of 148 PageID #:
                                    5006                            420
                      BENJAMIN GREENBERG - DIRECT

  1    A.    So in Column 18, as shown on the screen, it talks about

  2    dosages -- in some embodiments, the dosage of such compounds

  3    lies within a range of circulating concentrations.                And it goes

  4    on to say, "Generally, a therapeutically effective dose --

  5    amount" -- excuse me -- "may vary with the subject's age,

  6    condition, and sex as well as the severity of the medical

  7    condition in the subject.             Examples of acceptable dosages for

  8    the compounds are" -- and then it lists a series of different

  9    weight-based dosing regimens, the broadest of which is

 10    1 microgram per kilogram, going to 25 milligrams per kilogram.

 11    Q.    Do you generally know what that range would be?

 12    A.    So for a human, if we take the average of 60 kilograms --

 13    and I wish I was the average human -- it would range

 14    from .06 milligrams to 3,000 milligrams.

 15    Q.    And does this progressively narrowing range of doses

 16    describe to a skilled artisan a therapeutically effective dose

 17    for MS?

 18    A.    No.     In this paragraph it says "The appropriate

 19    therapeutically effective dose can be selected by a treating

 20    clinician in some embodiments," and then lists narrowing ranges

 21    going from 1 microgram per kilo to 20 milligrams per kilo and

 22    then all the way down in its smallest range to 100 micrograms

 23    to 1 milligram per kilogram.

 24          And this refers to treating clinicians picking within

 25    these ranges.           It doesn't give any specificity as to what a

                         Cindy    L.   Knecht,   RMR/CRR/CCP
             PO    Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 32 of 148 PageID #:
                                    5007                            421
                      BENJAMIN GREENBERG - DIRECT

  1    therapeutically effective dose would be and doesn't tie it to

  2    any particular condition.

  3    Q.    So it's not specific to MS?

  4    A.    No.

  5    Q.    And does this paragraph refer to DMF or MMF specifically?

  6    A.    No.

  7    Q.    So if we look at the next paragraph in Column 18, lines 52

  8    through 54, those discuss DMF or MMF, right?

  9    A.    Yes.

 10    Q.    So -- and then, if we can look at the whole paragraph

 11    beginning on line 52 at Column 18, what is your opinion on

 12    whether the range of 1 milligram per kilogram to 50 milligrams

 13    per kilogram discloses -- whether that discloses an effective

 14    dose for treating MS?

 15    A.    So my opinion is it does not.

 16    Q.    What is that range generally?

 17    A.    So that range, when talking about one milligram per

 18    kilogram, which would be for an average human 60 milligrams,

 19    goes up all the way to 3,000 milligrams is a broad range, and

 20    it's basically saying DMF or MMF as an agent, when used to

 21    treat conditions, the effective range will be broadly between

 22    these two lines.

 23    Q.    And then starting at line 54, though, it starts with the

 24    words "Effective doses will also vary, as recognized by those

 25    skilled in the art."

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 33 of 148 PageID #:
                                    5008                            422
                      BENJAMIN GREENBERG - DIRECT

  1            Do you see that?

  2    A.      Yes.

  3    Q.      And what does this sentence mean to you?

  4    A.      So what it would mean to myself reading the specification

  5    is there's a recognition between these broad ranges that,

  6    depending on a variety of different factors -- and it lists

  7    here route of administration, excipient usage, possibility of

  8    co-usage with other therapeutic treatments, including use of

  9    other therapeutic agents.

 10            And so it's telling me that we're entering a discussion of

 11    therapies where there's a lot of variance based on a lot of

 12    different covariants, including possible combination.

 13    Q.      And I asked the question what it meant to you.            Were you

 14    speaking as a skilled artisan?

 15    A.      Yes.

 16    Q.      Sorry for the lack of clarity there.

 17            So what is allometric scaling?

 18    A.      So allometric scaling is where we alter the dose based on

 19    a person's size, based on their weight or body surface area.

 20    Q.      And is that something that a skilled artisan is familiar

 21    with?

 22    A.      It is.

 23    Q.      And how would that impact the skilled artisan's reading of

 24    Columns 17 and 18?

 25    A.      So when reading through in Columns 17 and 18 and

                          Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 34 of 148 PageID #:
                                    5009                            423
                      BENJAMIN GREENBERG - DIRECT

  1    specifically the paragraphs we're talking about, it tells the

  2    skilled artisan that, based on a variety of covariants, many of

  3    which have been listed here, a skilled artisan would pick

  4    multiple potential different dosages depending on size of the

  5    patient relative to allometric dosing or other variables that

  6    are being described here.

  7    Q.    And turning in Column 18, lines 58 through 62, and is the

  8    sentence that starts "For example, an effective dose of DMF or

  9    MMF" -- I believe that's a typo -- "MMF to be administered to a

 10    subject orally can be from about" -- and it lists a series of

 11    ranges.

 12          Do you see that sentence?

 13    A.    I do.

 14    Q.    Does this sentence describe, for a skilled artisan, an

 15    effective dose of DMF to treat MS?

 16    A.    No.

 17    Q.    Why not?

 18    A.    So it starts off with "for example."               It's pivoting from

 19    the prior sentence about this notion of effective doses varying

 20    on all sorts of different features, and then it goes on as

 21    above to give these broad ranges.

 22          It starts with .1 gram to 1 gram, which is the equivalent

 23    of 1,000 milligrams -- excuse me -- 100 milligrams to 1,000

 24    milligrams and then goes down subsequently to narrower and

 25    narrower doses.           200 milligrams to 800 milligrams a day, and

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 35 of 148 PageID #:
                                    5010                            424
                      BENJAMIN GREENBERG - DIRECT

  1    then, e.g., from about 240 to about 720 milligrams per day or

  2    from about 480 milligrams to about 720 milligrams a day or

  3    about 720 milligrams per day.

  4          And so it leaves it as the prior two different discussions

  5    of dosing regimens in these broad goalposts and doesn't anchor

  6    to a therapeutically effective dose for multiple sclerosis.

  7    Q.    Is it discussing multiple sclerosis in this paragraph?

  8    A.    No.

  9    Q.    Could it be another neurological disease?

 10    A.    Yes.

 11    Q.    Would the skilled artisan know that it was speaking about

 12    MS?

 13    A.    No, not specifically.              Given the whole specification,

 14    which has been screening for compounds for neurodegeneration,

 15    screening for compounds that alter the NRF2 pathway, the

 16    skilled artisan, getting to this point, recognizes that there

 17    are a variety of doses that could be used in a variety of

 18    situations, not just based on the condition but based on the

 19    person or their size and, in this instance, the notion of

 20    combining with another agent.

 21          And so a skilled artisan would read this as there are lots

 22    of different approaches depending on specific situations, but

 23    this paragraph doesn't tie a dose to one of those specific

 24    situations as being therapeutically effective.

 25    Q.    Focusing on the part that says "from about 0.1 gram to

                         Cindy   L.   Knecht,    RMR/CRR/CCP
             PO    Box   326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 36 of 148 PageID #:
                                    5011                            425
                      BENJAMIN GREENBERG - DIRECT

  1    1 gram per day and to about 480 milligrams to about 170" --

  2    excuse me -- "720 milligrams per day," do those all include

  3    480 milligrams per day?

  4    A.    Yes.

  5    Q.    So why doesn't that teach a skilled artisan that the

  6    claimed therapeutic effective treatment for MS using

  7    480 milligram of DMF would work?

  8    A.    So within this specification, going through these

  9    different ranges and taking just this, if you wanted to be

 10    restrictive, or the whole specification, if you wanted to view

 11    broadly, at no point do any of those doses get tied to

 12    therapeutic efficacy, 240, 480.

 13          The narrowing of ranges here, there's no -- a skilled

 14    artisan wouldn't read this and have any knowledge that one

 15    particular dose relative to being therapeutically effective

 16    dose for MS existed as an entity.                 These are broad ranges.

 17    Q.    Is there any -- from your review of the patent

 18    specification, is there any clinical data in the patent?

 19    A.    No.

 20    Q.    Is there any prophetic examples about clinical data in the

 21    patent?

 22    A.    No.

 23    Q.    And you were here yesterday for Dr. Lukashev's deposition

 24    testimony, correct?

 25    A.    Yes.

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 37 of 148 PageID #:
                                    5012                            426
                      BENJAMIN GREENBERG - DIRECT

  1    Q.    Was there anything in Dr. Lukashev's testimony that you

  2    heard that was inconsistent with your opinions?

  3    A.    No.

  4    Q.    And during the drafting of your expert report, you

  5    reviewed deposition transcripts of Dr. Gilmore O'Neill,

  6    correct?

  7    A.    Yes.

  8    Q.    And in your review of those deposition transcripts, was

  9    there anything that you read that was inconsistent with your

 10    opinions?

 11    A.    No.

 12    Q.    So, Dr. Greenberg, we've gone over the specification.           Is

 13    there any disclosure in the patent specification that conveys

 14    with reasonable clarity that the inventors of the '514 patent

 15    had possession of an effective dose of 480 milligrams per day

 16    of DMF to treat MS as of the priority date?

 17    A.    No.

 18    Q.    And why not?

 19    A.    Because, reading through this screening patent, these

 20    methods to look for compounds that may be helpful to diseases,

 21    including multiple sclerosis, screening agents that may alter

 22    the NRF2 pathway, and examples that fit into this notion of

 23    screening compounds for impact on NRF2 pathway without any

 24    tying of a specific dose to a clinical benefit, a

 25    therapeutically efficacious dose in MS or even an animal model

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 38 of 148 PageID #:
                                    5013                            427
                       BENJAMIN GREENBERG - CROSS

  1    of MS or a cell model of MS, I don't see why I would read the

  2    claim and assume anything in this specification would tell me

  3    they had that claim of 480 milligrams being a therapeutically

  4    effective dose of DMF or MMF for multiple sclerosis.

  5    Q.    And now, again, your opinions here today are on the --

  6    under the assumption that Dr. Dawson's, for example, statements

  7    that the person of skill in the art would not have a reasonable

  8    expectation that the 480-milligram would provide statistically

  9    significant and clinically meaningful effectiveness for

 10    treating MS; is that correct?

 11    A.    Correct.

 12                 MS. BLOODWORTH:         Thank you, Dr. Greenberg.        I have no

 13    further questions.

 14                 THE COURT:        All right.     Thank you.    You may

 15    cross-examine.

 16                 MR. FELDSTEIN:         Thank you, Your Honor.       We have

 17    binders to hand up.

 18                                    CROSS-EXAMINATION

 19                 MR. FELDSTEIN:         May I begin, Your Honor?

 20                 THE COURT:        Yes, certainly.

 21    BY MR. FELDSTEIN:

 22    Q.    Thank you.         Good morning, Dr. Greenberg.        How are you?

 23    A.    I'm well.        Thank you.

 24    Q.    When you come in reading the '514 patent, you don't come

 25    in with no knowledge, correct?              You come in with the knowledge

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 39 of 148 PageID #:
                                    5014                            428
                       BENJAMIN GREENBERG - CROSS

  1    of the person of ordinary skill?

  2    A.    Correct.

  3    Q.    The person of ordinary skill coming to the '514 patent

  4    would have known that 720 milligrams per day was an effective

  5    treatment for multiple sclerosis, correct?

  6    A.    Yes.

  7    Q.    And so the person of ordinary skill didn't need to be

  8    convinced prior to the '514 patent that DMF was, at least some

  9    dose, therapeutically effective for treating multiple

 10    sclerosis, correct?

 11    A.    Yes.

 12    Q.    And the person of ordinary skill, the level of -- they're

 13    very high level, correct?

 14    A.    I think we've defined person of ordinary skill based on

 15    the definition, three years of education -- excuse me -- three

 16    years of neurology and experience in multiple sclerosis.            If

 17    that's high level, yes.

 18    Q.    You'd agree that a person of ordinary skill has a

 19    considerable level of skill and experience?

 20    A.    Again, I just look at this through the lens of the

 21    definition we used, but I view three years as considerable

 22    experience.

 23    Q.    Considerable level of skill and experience, correct?

 24    A.    Yes.

 25    Q.    And the person of ordinary skill doesn't need proof to the

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 40 of 148 PageID #:
                                    5015                            429
                       BENJAMIN GREENBERG - CROSS

  1    level that a regulatory agency would need, correct?

  2    A.    Correct.

  3    Q.    And coming into the '514 patent, you and a person of

  4    ordinary skill would see no reason why 480 milligrams of DMF

  5    would not be an effective dose for treating multiple sclerosis,

  6    correct?

  7    A.    So -- can you repeat the question?              I'm sorry.   There was

  8    a "not" in there.

  9    Q.    In all your work in preparing your opinions and everything

 10    that went into it, did you ever come across anything that would

 11    teach you that 480 milligrams would not work?

 12    A.    I did not come across studies where 480 milligrams had

 13    failed, if that's what you're asking.

 14    Q.    Okay.      Let me bring up the trial testimony from day one,

 15    please.     It should be in your binder, and I'm going to turn to

 16    page 185 and lines 21 through 24.

 17          So you'd been discussing multiple sclerosis, and you were

 18    asked, "In all your work in preparing your opinions and

 19    everything that went into it, did you ever come across anything

 20    that would teach you that 480 milligrams would not work?"

 21          And your answer was "I'm not aware of anything that would

 22    say that."

 23          Correct?

 24    A.    Correct.

 25                  THE COURT:       Just because I don't want to get into too

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 41 of 148 PageID #:
                                    5016                            430
                       BENJAMIN GREENBERG - CROSS

  1    much of this this morning for delay purposes, I didn't

  2    understand his answer, that no studies of 480 milligrams would

  3    fail, to be inconsistent with the question you asked him or the

  4    impeachment you just went through.

  5                 So what was the purpose of the impeachment?

  6                 MR. FELDSTEIN:         I think the answer was more equivocal

  7    than what he testified to before.

  8                 THE COURT:         Let me stop you for a second.    I didn't

  9    see that.        If we're going to do this all morning, I want to

 10    stop it now.

 11                 MR. FELDSTEIN:         We're not going to do it all morning,

 12    Your Honor.        I apologize.

 13                 THE COURT:         Just want to make sure about that.

 14    BY MR. FELDSTEIN:

 15    Q.    So I'd like to look at the prosecution history that you

 16    were looking at, Dr. Greenberg.              And I'd like to turn, if we

 17    can, to JTX 2173, page 60.

 18    A.    I'm sorry.          Could you repeat the JTX.

 19    Q.    It's the large binder that your counsel had given you of

 20    the file history.          It's JTX 2173, page 60.

 21    A.    Yes.

 22    Q.    And you had reviewed this when you had reviewed the

 23    prosecution history, correct?

 24    A.    Yes.

 25    Q.    And this is a preliminary amendment where the claims that

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 42 of 148 PageID #:
                                    5017                            431
                       BENJAMIN GREENBERG - CROSS

  1    are now in the patent were added, correct?

  2    A.    Yes.

  3    Q.    And if we go to page 63 -- 62 to 63, there's Claim 32

  4    that's split across the page, pages 62 to 63.

  5    A.    Yes.

  6    Q.    And if you can switch in our binder -- or we can just put

  7    up on the screen to the patent, JTX 2000 -- I want to confirm

  8    if we put it up on the screen, this is the same claim as

  9    Claim 15 in the issued patent, correct?

 10          So we'll put it up on the screen or you can look at it.

 11    I'm comparing Claim 32 from JTX 2173, page 62 to 63, with

 12    Claim 15 in Column 30 of the '514 patent, JTX 2000.

 13    A.    Yes.

 14    Q.    Okay.      Now, if we continue to go forward in the amendment,

 15    if we turn to JTX 2173, page 64, there's a section "Summary of

 16    the Claimed Subject Matter."

 17          Do you see that?

 18    A.    I do.

 19    Q.    And in the summary of the claimed subject matter,

 20    applicants went through and explained the elements of the claim

 21    and where those were supported in the specification, correct?

 22    A.    Yes.

 23    Q.    And if we look -- start with the paragraph at the bottom

 24    of page 64, you see it says "Applicants disclose a method for

 25    treating a neurological disease with at least one fumaric acid

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 43 of 148 PageID #:
                                    5018                            432
                       BENJAMIN GREENBERG - CROSS

  1    derivative, including dimethyl fumarate or monomethyl fumarate,

  2    as met before in paragraph 9, lines 9 through 11, and paragraph

  3    62 to 63 in the specification."

  4          Do you see that?

  5    A.    Yes.

  6    Q.    And if we could turn -- I'm sorry for all the flipping,

  7    but file history is, unfortunately, cumbersome.

  8          If you turn to pages 14 and 15, JTX 2173, pages 14 and 15,

  9    they have the reference paragraphs 9 and 10.

 10    A.    I'm there.

 11    Q.    And Method 4 -- is the reference Method 4 the method of

 12    treating a neurological disease by administering to the subject

 13    in either of at least one compound that is partially

 14    structurally similar to DMF or MMF.

 15          And that's what the applicant was pointing out to the

 16    examiner, correct?

 17    A.    Yes.

 18    Q.    And then paragraph 10 on JTX 2173, 15, the applicants were

 19    pointing out to the examiner that, in some embodiments, the

 20    neurological disease is MS or another demyelinating

 21    neurological disease, correct?

 22    A.    Yes.

 23    Q.    And then that paragraph we had looked at on page 64 also

 24    referenced Method 4 in paragraph 62, which is JTX 2173,

 25    page 24.

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 44 of 148 PageID #:
                                    5019                            433
                       BENJAMIN GREENBERG - CROSS

  1    A.    Yes.

  2    Q.    And this is another disclosure regarding Method 4 wherein

  3    it says "Also provided are methods of treating a neurological

  4    disease by administering to the subject in need thereof at

  5    least one compound that is at least partially structurally

  6    similar to DMF and/or MMF," correct?

  7    A.    Yes.

  8    Q.    And all these paragraphs are also found in the as-issued

  9    '514 patent, correct?

 10    A.    Yes.

 11    Q.    And then if we can return to amendment, if we go to

 12    page -- JTX 2173, page 17.

 13          Excuse me.         If we could go there -- something that was not

 14    cited there is on this page, paragraph 19.

 15                 THE COURT:         I'm sorry.    Where are you?

 16                 MR. FELDSTEIN:         I'm sorry, Your Honor.

 17    Exhibit JTX 2173, page 17, paragraph 19.

 18                 THE COURT:         All right.

 19    BY MR. FELDSTEIN:

 20    Q.    I'll let you catch up in the page flipping.

 21          There it says "In some embodiments, Method 4 comprises

 22    administering to the mammal a therapeutically effective amount

 23    of at least one neuroprotective compound having Formula I, II,

 24    III, IV, e.g., a fumaric acid derivative (e.g., DMF or MMF),"

 25    correct?

                        Cindy    L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 45 of 148 PageID #:
                                    5020                            434
                       BENJAMIN GREENBERG - CROSS

  1    A.    Yes.

  2    Q.    And that's also found in the as-issued patent, correct?

  3    A.    Yes.

  4    Q.    Now, if you can turn back to the preliminary amendment and

  5    the remarks on page JTX 2173, 65.                 It's page 7 of the document

  6    itself.      And the paragraph that begins "Additionally."

  7          And now applicants are pointing out that "Additionally,

  8    applicants disclose that DMF and/or MMF are effective in

  9    treating MS."          For example, DMF and MMF are listed as specific

 10    examples of neuroprotective compounds, and then it cites to

 11    paragraph 63.

 12          Do you see that?

 13    A.    Yes.

 14    Q.    And if we turn to that paragraph, which is on JTX 2173,

 15    page 24.

 16          And paragraph 63 teaches that "In some embodiments of

 17    Method 4, a method of treating a mammal who has or is at risk

 18    for neurological diseases is provided.                 The method comprises

 19    administering to the mammal a therapeutically effective amount

 20    of at least one neuroprotective compound which has Formula I,

 21    II, III, IV, e.g., a fumaric acid derivative (e.g., DMF or

 22    MMF)," correct?

 23    A.    Yes.

 24    Q.    And so applications are pointing out to the examiner that

 25    they disclose that DMF and/or MMF is listed as a specific

                        Cindy    L.   Knecht,   RMR/CRR/CCP
             PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 46 of 148 PageID #:
                                    5021                            435
                       BENJAMIN GREENBERG - CROSS

  1    treatment for neuroprotect -- as a -- let me start again.

  2          Applicants are pointing out that DMF and MMF are listed as

  3    specific examples of neuroprotective compounds, correct?

  4    A.    Yes.

  5    Q.    And that's in fact what paragraph 63 provides, correct?

  6    A.    It does.         Well, it describes at least one neuroprotective

  7    compound which has -- and it lists the four formulas and

  8    examples, fumaric acid derivative, e.g., DMF or MMF.

  9    Q.    And paragraph 63 from the original specification is also

 10    found in the issued patent, correct?

 11    A.    Yes.

 12    Q.    And then if we return to JTX 2173, page 65, below the

 13    quote that reads "As such, DMF and MMF are specifically named

 14    in the application's compounds effective in treating

 15    neurological diseases such as MS.                 Furthermore, the dosages

 16    disclosed in paragraph 116 of the application refer to the

 17    specific compound DMF and MMF."

 18          Do you see that?

 19    A.    I see it.

 20    Q.    And if we could turn to JTX 2173, page 40 to 41, where

 21    they have paragraph 116.            And here, in fact, the application is

 22    pointing to DMF and MMF as, again, specific compounds for the

 23    treatment of neurological diseases, correct?

 24    A.    I'm sorry.         What's on the screen, is that what you're

 25    referring to?

                        Cindy    L.   Knecht,   RMR/CRR/CCP
             PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 47 of 148 PageID #:
                                    5022                            436
                       BENJAMIN GREENBERG - CROSS

  1    Q.     Yes.

  2    A.     So this paragraph is referring to DMF and MMF, "an

  3    effective amount can range."              In this paragraph, it doesn't

  4    discuss anything relative to neurologic conditions.

  5    Q.     Okay.      It's indicating, however, that the dosages -- the

  6    dosages in this paragraph are specific to DMF and/or MMF,

  7    correct?

  8    A.     So for the first part, "For DMF or MMF, an effective

  9    amount can range," and then it lists one, two -- three ranges.

 10    So, yes, it lists three ranges of effective doses of DMF or

 11    MMF.

 12    Q.     Right.      It's indicating that DMF -- there are effective

 13    doses of DMF or MMF -- correct? -- is what the patent is

 14    teaching here, paragraph 116?

 15    A.     It is teaching that there is an effective range.

 16    Q.     And this paragraph 116 is also found in the issued patent,

 17    correct?

 18    A.     Yes.

 19    Q.     Okay.      If we turn back to the preliminary amendment,

 20    JTX 2173, page 65, and applicants disclosed -- we'll look at

 21    the paragraph, applicants reported to the examiner that they

 22    also disclosed that "orally administering 480 milligrams of DMF

 23    and/or MMF is effective in treating MS," and they cite to that

 24    same paragraph 116, correct?

 25    A.     I see that, yes.

                         Cindy   L.   Knecht,   RMR/CRR/CCP
              PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 48 of 148 PageID #:
                                    5023                            437
                       BENJAMIN GREENBERG - CROSS

  1    Q.    And if we go back to the paragraph 116, which is on

  2    page 40 to 41, the 480-milligram dose.

  3          Page 40 to 41.            Maybe not.    Yeah.     All the way down at the

  4    bottom.     Thank you.

  5          The 480 that's being referred to is the 480, three lines

  6    up from the bottom, as part of the range of about 480 to about

  7    720 milligrams per day, correct?

  8    A.    That's the paragraph it's referring to, yes.

  9    Q.    Right.      And so the examiner was aware that applicants were

 10    relying on the 480 milligram per day as part of this range of

 11    720 as support for the method of treatment of multiple

 12    sclerosis with a 480-milligram-per-day effective dose, correct?

 13    A.    I'm sorry.         Could you repeat the first part of that

 14    question?

 15    Q.    The examiner was aware that applicants were relying on the

 16    disclosure of 480 milligrams within this range as support for

 17    the claim to a method of treating multiple sclerosis with a

 18    therapeutically effective amount of DMF, that amount being

 19    480 milligrams, correct?

 20    A.    I guess the only caution -- they're absolutely aware that

 21    it's being listed.             I don't know what they relied on

 22    specifically.          And so they indicate that the applicants also

 23    disclose in the list of all the other disclosures.                  So they're

 24    absolutely aware that it's being disclosed for sure.

 25    Q.    Applicants are reporting to the examiner, here is our

                        Cindy    L.    Knecht,   RMR/CRR/CCP
             PO   Box   326    Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 49 of 148 PageID #:
                                    5024                            438
                       BENJAMIN GREENBERG - CROSS

  1    support for the 480 milligrams in the claim, correct?

  2    A.    Yes.

  3    Q.    Okay.      And the 480 milligrams is part of the narrowest

  4    range that's disclosed in this specification for an effective

  5    dose of DMF or MMF, correct?

  6    A.    So it's -- in this paragraph, when it was giving examples

  7    of effective doses, that was the narrowest range.               It's not the

  8    narrowest range in the specification.

  9    Q.    It's the narrowest range of what's indicated to be an

 10    effective dose of DMF or MMF to be administered to a subject

 11    orally, correct?

 12    A.    I'm not sure that's correct.

 13    Q.    Okay.      Do you want to point me to a narrower recitation of

 14    where the patent refers to an effective -- the narrower range

 15    for an effective dose of DMF or MMF to be administered to a

 16    subject orally?

 17    A.    Well, first, I'm not sure where the introduction of this

 18    being specifically orally comes from.               I don't see the word

 19    "orally" or the abbreviations PO, by mouth, at any point.                  So

 20    that's one issue.

 21          But just in terms of ranges, in Column 18, the narrowest

 22    range -- and I'd have to work on the math.               When you get down

 23    to -- let's see.         There's one range that's 1 microgram per kg

 24    up to 1 milligram per kg, so that's a range of about

 25    60 milligrams.         So that's a narrower range than 480 to 720.              So

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 50 of 148 PageID #:
                                    5025                            439
                       BENJAMIN GREENBERG - CROSS

  1    I'm not sure I'd call this the narrowest range that's

  2    described.

  3    Q.      Okay.       Let's look, however, Dr. Greenberg, at what we have

  4    on the screen from paragraph 116 in JTX 2173, page 40, 41.

  5            Do you see the sentence four lines down from the top that

  6    says "For example"?

  7    A.      "For example," yes.

  8    Q.      And it says "For example, an effective dose of DMF or" --

  9    correcting the typo -- "MMF to be administered to a subject

 10    orally," do you see where it does teach orally, in fact?

 11    A.      Yes, you're correct.           Excuse me.

 12    Q.      And so for an oral dose of -- for an effective oral dose

 13    of DMF or MMF, the narrowest range in the specification is 480

 14    to 720 milligrams, correct?

 15    A.      So yes, in this paragraph, it's the -- and I apologize for

 16    misspeaking earlier.

 17            I guess what I'm saying is the prior ranges, I don't read

 18    it as assuming those aren't oral, that this was the only oral

 19    dose.

 20    Q.      Now I'd like to go back to -- look to the patent itself,

 21    JTX 2000.          And if you look at Column 1, lines 1 to 20.     And I

 22    believe you agreed on your direct testimony that the patent

 23    does specifically say that "provided are certain compounds for

 24    treating neurological diseases, including demyelinating

 25    neurological disorders, such as, e.g., multiple sclerosis,"

                           Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 51 of 148 PageID #:
                                    5026                            440
                       BENJAMIN GREENBERG - CROSS

  1    correct?

  2    A.    Yes.

  3    Q.    In fact, multiple sclerosis is the first specifically

  4    identified neurological condition in the patent, correct?

  5    A.    It's the first one identified in this column.                 In the

  6    abstract, I'd have to look back if there are specifically

  7    others.      This is the first.

  8    Q.    Okay.      And then the next paragraph, you also referred to

  9    in your direct testimony, it starts again and describes more

 10    information about multiple sclerosis, correct?

 11    A.    Yes.

 12    Q.    And what it's describing in the second sentence is

 13    characteristics, the disease characterized by.                  It's describing

 14    characteristics of multiple sclerosis, correct?

 15    A.    Yes.

 16    Q.    And those characteristics are inflammation in parts of the

 17    CNS leading to the loss of the myelin sheathing around neuronal

 18    axons, demyelination, loss of axons, and the eventual death of

 19    neurons, oligodendrocytes, and glial cells, correct?

 20    A.    Correct.

 21    Q.    And you agree with -- those are characteristics of

 22    multiple sclerosis, correct?

 23    A.    Yes.

 24    Q.    And if we turn to Column 5 in the patent, line 52 to 59,

 25    something I think you did not address either in your report or

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 52 of 148 PageID #:
                                    5027                            441
                       BENJAMIN GREENBERG - CROSS

  1    on your direct testimony, but at 52 to 59, Column 5, there's a

  2    paragraph that begins "The terms 'therapeutically effective

  3    dose' and 'therapeutically effective amount.'"

  4            Do you see that?

  5    A.      I do.

  6    Q.      And you do not address this in either your reports in this

  7    case or in your direct testimony this morning, correct?

  8    A.      I know for sure this morning we didn't call out this

  9    specific paragraph.              I'd have to look back at my report in

 10    detail to know if we did or didn't.

 11    Q.      Fair enough.

 12            So I'll begin reading again.                "The terms 'therapeutically

 13    effective dose' and 'therapeutically effective amount' refer to

 14    the amount of a compound which results in at least one of

 15    prevention or delay of onset or amelioration of symptoms of a

 16    neurological disorder in a subject or an attainment of a

 17    desired biological outcome such as reduced neurodegeneration

 18    (e.g., demyelination, axonal loss, and neuronal death.)"

 19            And those again are the characteristics of multiple

 20    sclerosis that the patent defined and that you agreed with,

 21    correct?

 22    A.      Yes.       The only difference between this sentence and the

 23    prior one shown is the prior shown talked about "and eventual

 24    neuronal death" after the processes of demyelination and axonal

 25    loss.

                           Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 53 of 148 PageID #:
                                    5028                            442
                       BENJAMIN GREENBERG - CROSS

  1    Q.    And we had gone through the preliminary amendment in some

  2    detail.     And I apologize for that.

  3          But after the applicants amended their claims to include

  4    the current Claim 15, for example, and pointed out where they

  5    believed a claim was supported in the specification in some

  6    detail, you're aware that the examiner never rejected the

  7    claims for lack of written description support, correct?

  8    A.    So while the examiner didn't reject it, I'm not aware that

  9    the examiner ever specifically stated that the specifications

 10    had written descriptions, but I know that the patent obviously

 11    went through the examiner.

 12    Q.    And it went through without any rejection by the examiner

 13    questioning the written description support after applicants

 14    laid out where the support came from, correct?

 15    A.    My understanding -- and I'd have to go through it to find

 16    the details -- is that, after that back-and-forth, the patent

 17    went through but without a distinct obvious negation of written

 18    description but, on the other side, a specific endorsement of

 19    that written description existed.

 20    Q.    Okay.      And you had gone in your direct testimony on

 21    Tuesday, some of your expertise.             I take it you don't profess

 22    to have any expertise in interpreting written description

 23    superior to a patented examiner.

 24          Is that fair to say?

 25    A.    I approach written description from a person skilled in

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 54 of 148 PageID #:
                                    5029                            443
                       BENJAMIN GREENBERG - CROSS

  1    the arts, not from the approach of a patent examiner.

  2    Q.    But to stay in the patent and turn to the examples, you

  3    discussed the examples in some detail.                And I'd like to turn to

  4    Example 3, which is -- it begins in column -- the very bottom

  5    of Column 20, line 60, and then it continues through line 15 of

  6    Column 22.

  7          You had indicated that this EAE model is a live mouse

  8    model, correct?

  9    A.    Correct.

 10    Q.    And in this live mouse model -- and by "model" it means

 11    disease model?         It's a real, living mouse?

 12    A.    It's a real, living mouse, yes.

 13    Q.    And in this mouse model, what was done was DMF and MMF

 14    were administered to separate mice, correct?

 15    A.    Correct.

 16    Q.    And the range -- the low end of what DMF was added was

 17    5 milligrams per kilogram body weight DMF twice a day, and

 18    that's Column 21, line 7 or so?

 19    A.    Yes.

 20    Q.    And then the high amount of DMF was 15 milligrams per

 21    kilogram body weight DMF, correct?

 22    A.    Yes.

 23    Q.    And those were administered in BID dosing, twice a day,

 24    correct?

 25    A.    Yes.

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 55 of 148 PageID #:
                                    5030                            444
                       BENJAMIN GREENBERG - CROSS

  1    Q.    And the range -- very simple math, the range from 5 to 15

  2    is a factor of three, correct?

  3    A.    Yes.

  4    Q.    And across this factor of three, what Example 3 shows is

  5    that there was NRF2 activation at both the low-dose range and

  6    the high-dose range, correct?

  7    A.    Yes.

  8    Q.    And so, at the very least, this Example 3 indicates that

  9    the range for activating NRF2 in the mouse model is not a

 10    narrow range; it's at least a threefold range of dosing.

 11    Correct?

 12    A.    Not completely.

 13          I guess the one issue that we're leaving off is that the

 14    Figure 3 is a qualitative figure, not a quantitative figure.

 15    So I think a skilled artisan, when reading this, would be able

 16    to say yes/no, there appears to be some activation or not.

 17          And relative to a threefold change in the dosing, a

 18    skilled artisan would look at this and say, within those

 19    ranges, we get yes activation but can't quantify a response.

 20    Q.    So that's fine.          So binary activation, yes/no across at

 21    least a threefold range of doses administered BID, is disclosed

 22    in Example 3?

 23    A.    Specifically, just activation of the NRF2 pathway, of what

 24    they're staining for in Figure 3, yes.

 25    Q.    Okay.      And we had talked about earlier the 720-milligram

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 56 of 148 PageID #:
                                    5031                            445
                       BENJAMIN GREENBERG - CROSS

  1    dose that was known to be effective for treating multiple

  2    sclerosis in humans, correct?

  3    A.    Yes.

  4    Q.    And the difference between 720 and 480 milligrams is much

  5    less than a factor of three, correct?

  6    A.    It is less than a factor of three.

  7    Q.    You also spoke about the declaration of Dr. Dawson.              Do

  8    you recall?

  9    A.    Yes.

 10    Q.    And if we could go back -- and I apologize that we are

 11    going back to the big book, but it's Exhibit 2173.               And I think

 12    that you had looked at page 237.             I think you had looked at

 13    paragraph 16 on page 237.

 14    A.    I can see it on the screen, yes.

 15    Q.    This is what you'd referred to in your direct testimony,

 16    correct?

 17    A.    Yes.

 18    Q.    And this is -- if you can flip to the next page, this is

 19    the last substantive paragraph, paragraph 16, in the entire

 20    Dawson declaration, correct?

 21    A.    Yes.

 22    Q.    And I actually -- I hadn't expected you to rely on

 23    paragraph 16 because I think that, in your reports, you had

 24    relied on paragraph 14.            And if we can look at that, if you

 25    don't mind.       It's one page earlier, page 236.          And it refers to

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 57 of 148 PageID #:
                                    5032                            446
                       BENJAMIN GREENBERG - CROSS

  1    the positive and clinically meaningful results in paragraph 14.

  2          Do you see that?

  3    A.    Yes.

  4    Q.    And I think you were referring in your testimony, maybe in

  5    the context of paragraph 16, to the -- Dr. Dawson's testimony

  6    that the positive and clinically meaningful results obtained

  7    with 480-milligrams-per-day dose of DMF were unexpected,

  8    correct?

  9    A.    Yes.

 10    Q.    And this is again still -- you looked at the very last

 11    paragraph.       Paragraph 14 is still part of the summary of the

 12    19-page document, correct?

 13    A.    Yes.

 14    Q.    And the rest of it, the earlier pages, give context for

 15    what Dr. Dawson means by positive and clinically meaningful

 16    results, don't they?

 17    A.    That's my understanding.

 18    Q.    So if we can go earlier in Dr. Dawson's declaration to

 19    page 2173, page 227, paragraph 12.

 20    A.    I'm sorry.         Could you repeat the exhibit numbers.   I don't

 21    have it in front of me.

 22    Q.    It's all 2173 right now, which is the file history, and

 23    we're going to go to page 227, please.

 24    A.    Thank you.

 25    Q.    Are you with me?

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 58 of 148 PageID #:
                                    5033                            447
                       BENJAMIN GREENBERG - CROSS

  1    A.    Thank you.

  2    Q.    And we're in paragraph 12.            And paragraph 12 is where

  3    Dr. Dawson is starting to refer to what -- the positive and

  4    clinically meaningful results that she then references in the

  5    summary, correct?

  6    A.    Yes.

  7    Q.    And these are the positive and clinically meaningful

  8    results from Biogen's Phase 3 studies of 480, 720 milligrams of

  9    DMF to treat MS, correct?

 10    A.    Yes.

 11    Q.    And what Dr. Dawson says is -- in paragraph 12, "As shown

 12    below, the results at two years of the Phase 3 clinical trial

 13    demonstrated that both the 480-milligrams-per-day dose and the

 14    720-milligram-per-day dose regimens versus placebo met all

 15    primary and secondary end points with a high level of

 16    statistical significance and that both doses demonstrate

 17    efficacy in the defined trial."

 18          Correct?

 19    A.    That's what it says, yes.

 20    Q.    And so that is part of what Dr. Dawson is referring to as

 21    the unexpected -- unexpected positive and clinically meaningful

 22    results, correct?

 23    A.    Yes.

 24    Q.    Okay.      And then if we look on the next page, page 228, she

 25    starts to enumerate what all the specific data are, correct?

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 59 of 148 PageID #:
                                    5034                            448
                       BENJAMIN GREENBERG - CROSS

  1    A.    Yes.

  2    Q.    And in paragraph A on page 228, she reports that "Compared

  3    to placebo, patients administered 480 milligrams per day or

  4    720 milligrams per day exhibited a 90 percent or a 73 percent

  5    respectively decrease in the number of new Gd lesions for

  6    two years, as shown in Figure 4 below."

  7          Right?

  8    A.    Yes.

  9    Q.    And these are again the positive and clinically meaningful

 10    results that were unexpected, correct?

 11    A.    Yes.

 12    Q.    And what she shows here in Figure 4 is a 90 percent

 13    decrease in the mean number of Gd lesions in the Phase 3 trial

 14    for 480 milligrams, correct?

 15    A.    Yes.

 16    Q.    And if we move forward, there are still more explanation

 17    and context for what positive and clinically meaningful results

 18    were unexpected from Dr. Dawson, correct?

 19    A.    Yes.

 20    Q.    And we can turn to page 229, paragraph B.                 And in

 21    page 229, paragraph B, Dr. Dawson reports the data that

 22    "patients administered 480 milligram per day (240 milligram

 23    BID) DMF or 720 milligrams per day (240 TID) DMF, also

 24    exhibited a decrease in Gd lesion volume as shown in Figure 5

 25    below," correct?

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 60 of 148 PageID #:
                                    5035                            449
                       BENJAMIN GREENBERG - CROSS

  1    A.    Yes.

  2    Q.    And then Figure 5 shows the middle bar in each set.                The

  3    one-year set on the left and the two-year set on the right

  4    shows a decrease in Gd lesion volume for the

  5    480-milligram-per-day dose relative to placebo, correct?

  6    A.    Correct.

  7    Q.    And these are again part of the positive and clinically

  8    meaningful results that Dr. Dawson found unexpected, correct?

  9    A.    I assume so.

 10    Q.    And there are still more context and specific positive and

 11    clinically meaningful results reported by Dr. Dawson before she

 12    gets to her summary, correct?

 13    A.    There are more results reported, yes.

 14    Q.    So if we can go to page 230, paragraph C.                 And in

 15    paragraph C on page 230, Dr. Dawson reported that "patients

 16    administered 480-milligrams-per-day DMF or

 17    720-milligrams-per-day DMF exhibited an 85 percent or 74

 18    percent, respectively, decrease in mean number of new and

 19    enlarging T2 hypointense [sic] lesions developed over two

 20    years, as shown in Figure 6 below," correct?

 21    A.    Correct.

 22    Q.    So, again, that's shown in the middle column in Figure 5.

 23    This is another example, another specific example, of what

 24    positive and clinically meaningful results Dr. Dawson found

 25    unexpected, correct?

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 61 of 148 PageID #:
                                    5036                            450
                       BENJAMIN GREENBERG - CROSS

  1    A.    These are positive results that she found meaningful, yes.

  2    Q.    Right.      And it's the positive and clinically meaningful

  3    results that she reports in this summary are what she found

  4    unexpected, correct?

  5    A.    So I will just note that all the data we're talking about

  6    thus far is MRI data, which is a surrogate measure we use.            I

  7    can't parse out if Dr. Dawson is relying on this for the term

  8    "clinical" or if she's specifically referring to things such as

  9    the annualized relapse rate or something else.

 10          So I don't want to read into which part she's referring

 11    to, but it is encompassed in the report that precedes the

 12    conclusion she makes, the summary that she makes.

 13    Q.    Okay.      And so we won't go through every one, but we'll

 14    just flip through, if you don't mind, part -- and on page 231,

 15    paragraph D, another part of the unexpected results that

 16    Dr. Dawson is referring to is the effect of 480 milligrams on

 17    T2 lesion volume, correct?

 18    A.    Correct.

 19    Q.    And then if we turn to page 232, another clinical trial

 20    result that Dr. Dawson reports and relies on is T1 hypointense

 21    lesions, correct?

 22    A.    Yes.

 23    Q.    And then if we turn to page 233, another clinical trial

 24    result that Dr. Dawson relies on for her conclusion is the

 25    effect of 480 milligrams on T1 hypointense lesion volume,

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 62 of 148 PageID #:
                                    5037                            451
                       BENJAMIN GREENBERG - CROSS

  1    correct?

  2    A.    Yes.

  3    Q.    And then if we turn to page 235, and perhaps to your

  4    point, Dr. Dawson also includes, as the positive and clinically

  5    meaningful results in paragraph H, that "480 milligrams and

  6    720 milligrams of DMF reduced the risk of relapse at two years

  7    by 49 percent and 50 percent, respectively, compared to

  8    placebo," correct?

  9    A.    Yes.

 10    Q.    And so these are, again, part of the results that

 11    Dr. Dawson is relying on as unexpected positive and clinically

 12    meaningful results?

 13    A.    Yes.

 14    Q.    And I think, lastly, I'd like to know, on this same page,

 15    paragraph I, it says "Another unexpected positive and

 16    clinically meaningful result that Dr. Dawson relied on is that

 17    patients administered 480-milligrams-per-day DMF and

 18    720-milligrams-per-day DMF exhibited a statistically

 19    significant decrease in the progression of confirmed disability

 20    at 12 weeks as compared with patients administered placebo, as

 21    shown in Figure 11 below," correct?

 22    A.    Correct.

 23    Q.    And that, in fact, Figure 11 below, in fact, shows that

 24    480 milligrams reduced the progression of disability relative

 25    to placebo, correct?

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 63 of 148 PageID #:
                                    5038                            452
                       BENJAMIN GREENBERG - CROSS

  1    A.    Correct.

  2    Q.    I think you can put aside Exhibit 2173 for now, Doctor.

  3          I'd like to turn in the other volume we gave you, Doctor,

  4    to PTX 188.

  5          PTX 188 is a patent application where you're a named

  6    inventor, correct?

  7    A.    Yes.

  8    Q.    If you could turn to the claims which are on page 26 of

  9    PTX 188.

 10    A.    Yes.

 11    Q.    And you're claiming -- and I may skip parts of it that are

 12    complicated to read; but, basically, you're claiming a method

 13    of treating an antibody-mediated autoimmune disease, correct?

 14    A.    Yes.

 15    Q.    And the first step is determining a nucleotide sequence,

 16    correct?

 17    A.    Yes.

 18    Q.    And the second step involves identifying one or more

 19    nucleotide sequences, correct?

 20    A.    Yes, sir.

 21    Q.    And then the next step involves synthesizing one or more

 22    oligonucleotides, correct?

 23    A.    Yes.

 24    Q.    And the final step is administering the one or more

 25    oligonucleotides, correct?

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 64 of 148 PageID #:
                                    5039                            453
                       BENJAMIN GREENBERG - CROSS

  1    A.      Yes.

  2    Q.      And so your claims cover, as drafted here, any

  3    antibody-mediated immune disease, correct?

  4    A.      I'm sorry.         Can you repeat that?

  5    Q.      Your claims are not limited to any specific

  6    antibody-mediated immune disease -- autoimmune disease,

  7    correct?

  8    A.      In this claim, it just says "A method for treating an

  9    antibody-mediated autoimmune disease."

 10    Q.      All right.         They're not limited to any specific autoimmune

 11    disease, correct?

 12                   MS. BLOODWORTH:        Objection, Your Honor.      Relevance.

 13    I'm not sure why we're going into his patent application.

 14                   THE COURT:        I was wondering the same thing.

 15                   MR. FELDSTEIN:        Your Honor, I think we can show some

 16    inconsistency between Dr. Greenberg's testimony of all the

 17    things he would be looking for in the '514 patent compared to

 18    what he discloses.

 19                   He discloses no examples of any of the things that

 20    he's claiming, no examples of determining a nucleotide

 21    sequence.

 22                   THE COURT:        This is a patent that has been issued

 23    or --

 24                   MR. FELDSTEIN:        It's been applied for, Your Honor.

 25                   THE COURT:        It's been applied.      So it's pending.

                          Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 65 of 148 PageID #:
                                    5040                            454
                       BENJAMIN GREENBERG - CROSS

  1                  MR. FELDSTEIN:        Sure.    But it's still his opinion

  2    on -- I think it relates, Your Honor, to his opinion on what

  3    one needs to teach.

  4                  THE COURT:        Does this have anything to do with MS or

  5    DMF?

  6                  MR. FELDSTEIN:        It does have to do with MS, Your

  7    Honor.

  8                  THE COURT:        Where?

  9                  MR. FELDSTEIN:        If we go to -- we've asked the

 10    witness.      I think the witness will agree that it is --

 11                  THE COURT:        I think that this is the first time I've

 12    seen this, but under "detailed description of the invention," I

 13    see MS.

 14                  MR. FELDSTEIN:        Yeah.    And if we look at Claim 38,

 15    which is on page 30.

 16                  THE COURT:        I don't need to know a lot about this.

 17    If you'd like to --

 18                  MR. FELDSTEIN:        It's very short, Your Honor.     Thank

 19    you.

 20    BY MR. FELDSTEIN:

 21    Q.     So you're claiming -- you've reported and your claim

 22    covers a method of treating an antibody-mediated immune disease

 23    that includes multiple sclerosis, correct?

 24    A.     Yes.

 25    Q.     You don't report any example of determining a nucleotide

                         Cindy   L.   Knecht,   RMR/CRR/CCP
              PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 66 of 148 PageID #:
                                    5041                            455
                       BENJAMIN GREENBERG - CROSS

  1    sequence to the setting, correct?

  2    A.    So, as I came here today to be a skilled artisan to talk

  3    about the '514 patent, I have to be honest, I haven't reviewed

  4    the skilled art or this patent which was filed as of, I

  5    believe, 2017 or earlier.

  6          And so I'm not sure I'm prepared to go through written

  7    description here relative to this patent where I'm the

  8    inventor, which is a little different than looking through it

  9    through the lens of somebody who's not the inventor and just a

 10    skilled artisan.         So I'm not sure I'm prepared to answer that

 11    question.

 12          If you want me to take time and read through and really

 13    understand the depths of your questions, I can work through

 14    this, but I didn't come here prepared to talk about my patent.

 15    Q.    Let me ask you -- this may be an easier question for you

 16    to answer.

 17          But, first, this patent came up at your deposition in this

 18    case, correct?

 19    A.    This came up with the question of am I trying to compete

 20    with Biogen and am I biased because I have a company that has a

 21    patent that may work in multiple sclerosis.

 22          And in the deposition I answered that our early-stage

 23    company, which has nothing in trials which is unfunded and,

 24    hopefully, we'll get there, is not a competitor in any way,

 25    shape, or form, and this patent has nothing to do with small

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 67 of 148 PageID #:
                                    5042                            456
                       BENJAMIN GREENBERG - CROSS

  1    molecules, DMF, the NRF2 pathway, or anything specific to

  2    Tecfidera in any way, shape, or form.

  3          And we ended that conversation after feeling as though

  4    there wasn't a bias based on my interest in the company.

  5    Q.    So the short answer is, yes, it came up at your

  6    deposition, this patent, PTX 188, correct?

  7    A.    In the context of potential bias.

  8    Q.    So yes?

  9    A.    So, yes, in the context of potential bias.

 10    Q.    And can you agree with me, Dr. Greenberg, that within

 11    PTX 188, you don't have even one specific example of an

 12    oligonucleotide that could be used in the method that you're

 13    describing?

 14    A.    To my recollection.          And, again, having not prepared to

 15    discuss this, I don't recall the specific example of an

 16    oligonucleotide.

 17    Q.    Do you recall that there are no working examples of the

 18    method, correct?

 19    A.    Again, I'd have to review it to answer in any degree of

 20    confidence that I'm giving you accurate answers.

 21    Q.    And do you recall that there are no prophetic examples of

 22    clinical trials in here?

 23    A.    Again, I'm not in a position to answer specifics unless I

 24    have the time to review things and go through it and understand

 25    it.

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 68 of 148 PageID #:
                                    5043                            457
                       BENJAMIN GREENBERG - CROSS

  1                  MR. FELDSTEIN:         Okay.    We move to admit PTX 188.

  2                  And that's all we have for you, Dr. Greenberg.              Thank

  3    you.

  4                  THE COURT:         Just a minute.

  5                  Is there any objection to the admission of 188?

  6                  MS. BLOODWORTH:         No, Your Honor.

  7                  THE COURT:         All right.    The Court admits PTX 188 but

  8    with some caution.             I'm going to always look at this as

  9    impeachment, not as substantive evidence in this case.                 It has

 10    absolutely nothing to do with this patent.                 And, as I

 11    understand it, you're seeking to undermine or to impeach his

 12    testimony on the basis that not even he did everything that he

 13    could -- that he thinks that Biogen should have done and for

 14    which he criticized.

 15                  MR. FELDSTEIN:         That's right, Your Honor.

 16                  THE COURT:         Why is that coming in?

 17                  MR. FELDSTEIN:         Just because the witness couldn't

 18    recall answers to certain questions, we want to have the record

 19    document --

 20                  THE COURT:         That doesn't give you a basis for

 21    substantive evidence.             I'm letting it in because there's no

 22    objection, but I'm letting it in solely because it was

 23    impeachment and you want it in, but I'm not going to look at it

 24    as substantive evidence.             And that's on the record.

 25                  MR. FELDSTEIN:         Understood, Your Honor.      Thank you.

                         Cindy   L.    Knecht,   RMR/CRR/CCP
              PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 69 of 148 PageID #:
                                    5044                            458
                       BENJAMIN GREENBERG - CROSS

  1                 THE COURT:        I don't want this record cluttered up

  2    with impeachment.         This is what I've been saying from the

  3    get-go.     So you moved it in on him.             But to me it's classical

  4    impeachment.       I would never keep you from asking him these

  5    questions, and I don't know why Mylan isn't objecting.

  6                 MS. BLOODWORTH:           I object now, Your Honor.

  7                 THE COURT:        No, it's a little late.

  8                 I just want to note for the record that there used to

  9    be a federal judge in the Eastern District of Virginia named

 10    "Roarin' Oren" Lewis, and not anybody that I ever knew in my

 11    time, but I heard a lot about him.                And when he didn't think

 12    something was going right, there being no video or cameras or

 13    anything, he would start moving one side or the other, "Where's

 14    the objection?"

 15                 I haven't done that, but I'm just being very candid.

 16    I'm only going to look at it in terms of weight for

 17    impeachment.

 18                 MR. FELDSTEIN:        That's all we need it for, Your

 19    Honor.     Thank you.

 20                 THE COURT:        You're welcome.

 21                 Any redirect?

 22                 MS. BLOODWORTH:           Very brief, Your Honor.

 23                 THE COURT:        Good.    After that we'll take our morning

 24    recess.

 25                 By the way, Roarin' was not his first name.             That was

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 70 of 148 PageID #:
                                    5045                            459
                     BENJAMIN GREENBERG - REDIRECT


  1    his nickname.

  2                                   REDIRECT EXAMINATION

  3    BY MS. BLOODWORTH:

  4    Q.    Hi, Dr. Greenberg.            You were asked on your

  5    cross-examination a series of questions about Example 3 and

  6    whether that shows that the NRF2 pathway was activated in the

  7    EAE mice, if you recall that, over a threefold range?

  8    A.    Yes.

  9    Q.    Okay.       And you said it was?

 10    A.    Yes.

 11    Q.    Okay.       But does Example 3 show that MS is treated in EAE

 12    mice over that threefold range?

 13    A.    No.     So what is laid in the specification -- in order to

 14    show treatment in EAE, one would look for a clinical or

 15    histopathological result showing protection of myelin or axons.

 16          As a very basic level, EAE, to judge a clinically

 17    effective amount, you have to show that the mouse does better

 18    on your compound versus a control, whether their paralysis goes

 19    away or is prevented.

 20          And none of that is embodied in Example 3.                 It reads

 21    purely as a way to screen for NRF2 activation, but that is a

 22    far cry from a therapeutically effective amount for a mouse

 23    with EAE.

 24    Q.    And I think you were also asked a series of questions

 25    about paragraph 116 in the file history, which is page 40 of

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 71 of 148 PageID #:
                                    5046                            460
                     BENJAMIN GREENBERG - REDIRECT


  1    Exhibit 2173.

  2    A.    Yes.

  3    Q.    And I think you were asked a series of questions about

  4    whether or not paragraph 116 in the application and its

  5    corresponding paragraph in the patent discloses an effective

  6    range.

  7    A.    Yes.

  8    Q.    And I think your answer was that it does.                  And that's

  9    because the paragraph uses the word "effective amount,"

 10    correct?

 11    A.    Yes.

 12    Q.    Do you think that this paragraph discloses an effective

 13    range of a 1-milligram-per-kilogram dose of DMF?

 14    A.    No.

 15    Q.    Therapeutically effective range?

 16    A.    No.     It states an effective amount.            It doesn't discuss

 17    that range.

 18    Q.    Is there anything in paragraph 116 that discloses a

 19    therapeutically effective amount for treating MS?

 20    A.    No.

 21    Q.    And you were asked a series of questions about

 22    Dr. Dawson's declaration.

 23          Do you recall?

 24    A.    Yes.

 25    Q.    And your understanding is that Dr. Dawson submitted her

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO    Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 72 of 148 PageID #:
                                    5047                            461
                     BENJAMIN GREENBERG - REDIRECT


  1    declaration after receiving the defined clinical Phase 3 trial

  2    results in 2011, correct?

  3    A.    Yes.

  4    Q.    And Dr. Dawson opined that, as of 2011, a skilled artisan

  5    found that a 480-milligram worked was unexpected.

  6          Is that your understanding?

  7    A.    Yes.

  8    Q.    You also reviewed in this case the expert reports of

  9    doctors Wynn and Duddy, correct?

 10    A.    Yes.

 11                 THE COURT:         How far beyond the direct --

 12                 MS. BLOODWORTH:         I'm sorry, Your Honor.

 13    BY MS. BLOODWORTH:

 14    Q.    I just want to say and so Dr. Dawson's declaration, as

 15    well as the others, is what you were relying upon for your

 16    understanding that -- your arguments in the alternative to

 17    those statements that it was unexpected?

 18    A.    Yes.       Dr. Dawson clearly states that a skilled artisan

 19    would not expect 480 milligrams to work.

 20                 THE COURT:         That was a lovely cross-examination on

 21    your redirect.

 22                 MS. BLOODWORTH:         I'm sorry, Your Honor.

 23                 THE COURT:         I should say leading.      Okay.   Thank you.

 24                 MS. BLOODWORTH:         I was trying to go quickly.

 25                 THE COURT:         Anything further?

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 73 of 148 PageID #:
                                    5048                            462
                     BENJAMIN GREENBERG - REDIRECT


  1                 MR. FELDSTEIN:         No, Your Honor.      Thank you.

  2                 THE COURT:        Thank you.     All right.    Thank you,

  3    Dr. Greenberg.         You may step down.         I believe you're excused as

  4    a witness, at least by me.

  5                 THE WITNESS:        Thank you, Your Honor.

  6                 THE COURT:        The Court will stand in recess for -- is

  7    15 working for everybody?            Take 15 minutes.      We'll resume at

  8    11:00.     Thank you.

  9                 (Recess taken, 10:45 to 11:00.)

 10                 THE COURT:        Any more witnesses for Mylan in its case

 11    in chief?

 12                 MR. ANSTAETT:         Your Honor, the only witnesses will be

 13    presented via deposition, Dr. Dawson, Dr. O'Neill.

 14                 THE COURT:        At this time you may call your next

 15    witness.

 16                 MR. BROWNING:         Yes, Your Honor.      That's us.   Paul

 17    Browning, counsel for Biogen.              We're going to call the next

 18    witness.

 19                 THE COURT:        So Mylan is adopting some of this

 20    testimony in its case in chief, but Biogen is putting a witness

 21    on?

 22                 MR. ANSTAETT:         No, Your Honor.      Just because we know

 23    Dr. Wynn wants to get up and get down --

 24                 THE COURT:        So Dr. Wynn at this time?

 25                 MR. ANSTAETT:         -- we're happy to have them --

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 74 of 148 PageID #:
                                    5049                            463
                          DANIEL WYNN - DIRECT

  1                 MR. BROWNING:         Yes, Your Honor.

  2                 THE COURT:        Dr. Wynn, would you please approach the

  3    clerk, who will administer the oath to you before you take the

  4    witness stand, sir.

  5                 THE CLERK:        The witness is Dr. Daniel Wynn, W-Y-N-N.

  6                 THE COURT:        Dr. Wynn, good morning.       Welcome to our

  7    wintery weather here in West Virginia.

  8                 THE WITNESS:        Thank you.

  9                 THE COURT:        You my proceed.

 10                 MR. BROWNING:         May I approach with binders?

 11                 THE COURT:        You may.

 12                     DANIEL WYNN, PLAINTIFFS' WITNESS, SWORN

 13                                   DIRECT EXAMINATION

 14    BY MR. BROWNING:

 15    Q.    Good morning, Dr. Wynn.

 16    A.    Good morning.

 17    Q.    Could you please state your name and address for the

 18    record.

 19    A.    Daniel Wynn, MD.          My office address is 1535 Lake Cook Road

 20    in Northbrook, Illinois.

 21                 THE COURT:        I take away my apologies for the weather.

 22    Your weather has to be this bad or worse, right?

 23                 THE WITNESS:        Yes, Your Honor.

 24                 THE COURT:        At least right now.       Okay.   Thank you.

 25

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 75 of 148 PageID #:
                                    5050                            464
                          DANIEL WYNN - DIRECT

  1    BY MR. BROWNING:

  2    Q.    And referring to the first demonstrative, Doctor, we'll

  3    have to make an amendment to the first demonstrative because

  4    there was no testimony on the issue of enablement, correct?

  5    A.    Correct.

  6    Q.    So leaving aside the second bullet point, could you inform

  7    the Court as to what issues you're here to address today.

  8    A.    Yes.       I've been asked to speak to whether or not the '514

  9    patent specification provides written description support for

 10    the claims.

 11    Q.    Thank you, Doctor.            And I'd like to ask you first some

 12    questions about your background.

 13          And can you please tell us who is your current employer.

 14    A.    Consultants in Neurology, by Chicago.

 15    Q.    What is Consultants in Neurology?

 16    A.    Consultants in Neurology is a large, single-specialty

 17    neurology practice.

 18    Q.    And what is your job title with Consultants in Neurology?

 19    A.    Partner and the director of the multiple sclerosis center,

 20    member of -- a comprehensive care center for the National

 21    Multiple Sclerosis Society, and a member of the Consortium of

 22    Multiple Sclerosis Centers.

 23    Q.    And can you explain for us your duties and

 24    responsibilities in that position.

 25    A.    Yes.       My responsibilities, I see patients Monday through

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 76 of 148 PageID #:
                                    5051                            465
                          DANIEL WYNN - DIRECT

  1    Saturday; supervise our research staff as the director of the

  2    center for clinical research, the physicians, nurses, other

  3    allied health professionals; teach medical students; and the

  4    like.

  5    Q.      Okay.       And at which school do you teach medical students?

  6    A.      I teach both students and trainees at the Chicago Medical

  7    School as well as at Midwestern University, the Chicago College

  8    for Osteopathic Medicine.

  9    Q.      How long have you been employed by Consultants in

 10    Neurology?

 11    A.      I've practiced at Consultants in Neurology for

 12    approximately 32 years.

 13    Q.      If we could go to your binder of exhibits and go to the

 14    first exhibit, which is PTX 643.                Could you identify that for

 15    us?

 16    A.      Yes.       This exhibit is my curriculum vitae.

 17    Q.      Does this accurately describe your education, work

 18    experience, and scientific work and accomplishment?

 19    A.      It does at the time it was presented.               There are some

 20    additional publications and presentations since this was made,

 21    but the new things do not specifically represent or refer to

 22    the patented claims.

 23    Q.      Okay.       And I'd like to ask you about some of those

 24    details.

 25            And, for the record, we are we displaying PDX 3-3, a

                           Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 77 of 148 PageID #:
                                    5052                            466
                          DANIEL WYNN - DIRECT

  1    demonstrative.

  2          Do you have a medical degree, Doctor?

  3    A.    Yes.       I have a medical doctor from the Chicago Medical

  4    School.

  5    Q.    Did you receive additional medical training after medical

  6    school?

  7    A.    Yes, I did.         I went on to Rochester, Minnesota, colder

  8    than even here or Chicago, where I did fellowships in internal

  9    medicine and neurology.             I did subsequent fellowship-level work

 10    in neurophysiology, epilepsy, neuromuscular disease, as well as

 11    a fellowship in sleep disorders medicine.

 12    Q.    Doctor, are you board-certified in any area of medicine?

 13    A.    I am.       I am board-certified by the American Board of

 14    Psychiatry and Neurology in neurology.

 15          I am board-certified by the American Board of Psychiatry

 16    and Neurology, and special competence in clinical nerve

 17    physiology.

 18          I'm board-certified and a fellow in sleep medicine by the

 19    American Board of Sleep Disorders Medicine.

 20          I'm board-certified and a fellow in clinical nerve

 21    physiology by the American Board of Neuromuscular and

 22    Electrodiagnostic Medicine.

 23    Q.    In your medical practice, do you treat patients with

 24    multiple sclerosis?

 25    A.    Yes.       That's my full-time job.

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 78 of 148 PageID #:
                                    5053                            467
                          DANIEL WYNN - DIRECT

  1    Q.      And how many patients, approximately, do you treat each

  2    year?

  3    A.      Each year I see approximately 1500 individuals living with

  4    multiple sclerosis.

  5    Q.      And do you have any experience in assisting with clinical

  6    trials of drugs for the treatment of multiple sclerosis?

  7    A.      I do.      I've been investigator -- primarily principal

  8    investigator in over 200 clinical trials in neurology, over 85

  9    in multiple sclerosis.

 10    Q.      And have you authored any scholarly articles relating to

 11    your work on multiple sclerosis?

 12    A.      I have.      I've published over 135 peer-reviewed

 13    manuscripts, book chapters, and abstracts relating to

 14    neurology, predominantly regarding multiple sclerosis.

 15    Q.      And, for the record, we're displaying some of these

 16    details on PDX 3-4.

 17            Do you work with any advocacy associations for patients

 18    suffering from multiple sclerosis?

 19    A.      I do.      I'm proud that I've been active volunteer for the

 20    National Multiple Sclerosis Society, the primary advocacy

 21    society nationally for individuals with multiple sclerosis, the

 22    largest provider of funding for multiple sclerosis research

 23    outside the government; as well as the MS Association of

 24    America and the Multiple Sclerosis Foundation.

 25    Q.      Do you do any work for the State of Illinois?

                          Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 79 of 148 PageID #:
                                    5054                            468
                          DANIEL WYNN - DIRECT

  1    A.    I do.       I've served through the secretary of state on the

  2    Illinois Medical Advisory Board for over ten years, and

  3    previously I've also been on formulary committees for the State

  4    of Illinois.

  5    Q.    For the record we're going forward to PDX 3-5.

  6          Have you received any awards or distinctions in connection

  7    with your medical work?

  8    A.    I have.       As regards to my work with the National Multiple

  9    Sclerosis Society, I was honored years ago as the volunteer of

 10    the year in the greater Illinois chapter for community service.

 11    I was given the valedictorian award through Deloitte & Touche

 12    for the Multiple Sclerosis Society for, again, advocacy work

 13    and fund-raising for multiple sclerosis research and assisting

 14    individuals living with this disease.

 15          I was awarded the Melvin Leichtling Annual Research Award

 16    for immunology/oncology that I performed.

 17    Q.    Have you worked as a medical director for any professional

 18    sports teams?

 19    A.    Yes.       For over a dozen years I was the medical director

 20    for one of the professional hockey teams in Chicago, the

 21    Chicago Wolves.

 22    Q.    Have you previously testified as an expert witness at

 23    trial?

 24    A.    I have.

 25    Q.    And have you testified for brand or generic companies?

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 80 of 148 PageID #:
                                    5055                            469
                          DANIEL WYNN - DIRECT

  1    A.    Both companies.

  2    Q.    Okay.      And did you recently testify in the district of --

  3    U.S. District Court in Delaware?

  4    A.    I have.

  5    Q.    Okay.      And were you previously qualified as an expert in

  6    neurology and the treatment of multiple sclerosis?

  7    A.    Yes.

  8                  MR. BROWNING:         And at this point, Your Honor, we

  9    offer Dr. Wynn as an expert in the field of neurology and in

 10    particular the treatment of multiple sclerosis.

 11                  THE COURT:        Is there any objection?

 12                  MR. ANSTAETT:         No objection, Your Honor.

 13                  THE COURT:        The Court will accept Dr. Wynn as an

 14    expert in the area of neurology and the treatment of multiple

 15    sclerosis and allow him to opine in those areas, but I

 16    seriously question his judgment with regard to professional

 17    hockey teams.          We happen to be big Penguin fans down here.      And

 18    you already knew that.

 19                  You may proceed.

 20                  MR. BROWNING:         I'm not going to comment on my hockey

 21    allegiances.       Thank you, Your Honor.

 22    BY MR. BROWNING:

 23    Q.    Let's please turn, Doctor, in your binder to the next

 24    exhibit, JTX 2000, the '514 patent.

 25          And do you recognize this document, Doctor?

                        Cindy    L.   Knecht,    RMR/CRR/CCP
             PO   Box   326    Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 81 of 148 PageID #:
                                    5056                            470
                          DANIEL WYNN - DIRECT

  1    A.      I do recognize this document.

  2    Q.      Did you review this patent in forming your opinions in

  3    this case?

  4    A.      Yes, I did.

  5    Q.      Okay.       And in reviewing the patent, did you form an

  6    opinion as to who is a person of ordinary skill in the art to

  7    which the patent is directed?

  8    A.      I did.

  9    Q.      We have -- for the record, we are displaying PDX 3-6.

 10            Can you explain to us the opinion of a person of ordinary

 11    skill in the art that you applied in your analysis in this

 12    case?

 13    A.      Yes.       I consider person of ordinary skill in the art in

 14    2007 would have at least a medical degree with at least three

 15    years of training in neurology and at least three years of

 16    clinical experience in treating multiple sclerosis.

 17    Q.      Thank you, Doctor.

 18            Let's go to the claims of the '514 patent.                 If we could

 19    display on the screen Claim 1.

 20            And, Doctor, while we're putting that up, do you have an

 21    understanding of the invention disclosed and claimed in the

 22    '514 patent?

 23    A.      I do.

 24    Q.      And in reference to Claim 1, can you generally explain the

 25    elements of the claimed invention, as you understand it?

                           Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 82 of 148 PageID #:
                                    5057                            471
                          DANIEL WYNN - DIRECT

  1    A.    Yes.       As I understand it, there are three principal

  2    claims:      One, treating a subject in need of treatment for

  3    multiple sclerosis, so treating multiple sclerosis; two, with

  4    the use of dimethyl fumarate, DMF and/or MMF, monomethyl

  5    fumarate, at a dose of 480 milligrams given daily.

  6    Q.    Thank you, Doctor.            Let's go to the next demonstrative.

  7          And are we displaying here representative Claim 15?               Does

  8    this identify the three elements of claimed invention that you

  9    just testified to?

 10    A.    Yes, it does.

 11    Q.    Okay.       And does this slide, for the record, PDX 3-7, does

 12    this also identify the asserted claims in this case?

 13    A.    It does.

 14    Q.    For the record, those are?

 15    A.    The asserted claims are Claims 1 through 4, 6, 8 through

 16    13, and 15 and 16.

 17    Q.    Let's go to the next demonstrative.               For the record, it's

 18    PDX 3-8.

 19          What are you showing on this demonstrative, Doctor?

 20    A.    In Claim 1 is an independent claim regarding, again, the

 21    treatment of multiple sclerosis by orally administering a

 22    pharmaceutical composition consisting, essentially, of a

 23    therapeutically effective amount of dimethyl fumarate,

 24    monomethyl fumarate, or a combination, with one or more

 25    pharmaceutically acceptable excipients at a dose of

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 83 of 148 PageID #:
                                    5058                            472
                          DANIEL WYNN - DIRECT

  1    480 milligrams per day.

  2          Dependent Claim 2 was a method of Claim 1 where the dose

  3    form is a tablet, a suspension, or capsule.

  4          Claim 3, separate administrations of two, three, four, or

  5    six equal doses.

  6          Claim 4, a method of Claim 3 with separate administrations

  7    of two equal dosages.

  8          Claim 6, dimethyl fumarate or one or more pharmaceutically

  9    acceptable excipients.

 10          Claim 8, again, the method of Claim 1 where the drug is

 11    administered to the subject for at least 12 weeks.

 12          Claim 9, a method of Claim 6 where the drug is

 13    administered in two separate equal dosages.

 14          And Claim 10, a method of Claim 9 administered to the

 15    subject for at least 12 weeks.

 16    Q.    And let's go forward for the record to PDX 3-9.            And can

 17    you explain that additional elements of the independent and

 18    dependent claims shown on the slide.

 19    A.    Yes.       So independent Claim 11, again, treating multiple

 20    sclerosis by orally administering about 480 milligrams per day

 21    of dimethyl fumarate, monomethyl fumarate, or a combination

 22    thereof.

 23          Claim 12 and 13, dependent claims.

 24          Claim 12, dependent upon Claim 11 with a dose of

 25    480 milligrams of dimethyl fumarate.

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 84 of 148 PageID #:
                                    5059                            473
                          DANIEL WYNN - DIRECT

  1          Claim 13, separate administrations of two equal dosages.

  2          Independent Claim 15, again, treating multiple sclerosis

  3    by orally administering to the subject a pharmaceutical

  4    composition consisting essentially of a therapeutically

  5    effective amount of dimethyl fumarate and one or more

  6    pharmaceutically acceptable excipients, again at a dose of

  7    480 milligrams per day.

  8          And dependent Claim 16, by the method of Claim 15, again,

  9    two equal dosages.

 10    Q.    Thank you, Doctor.

 11          In your opinion, are the asserted claims of the '514

 12    patent embodied by any commercially available products?

 13    A.    In my opinion, it is.

 14    Q.    What product is that?

 15    A.    Tecfidera.

 16    Q.    Okay.       We're going to discuss in detail your written

 17    description opinion in this case, but before we do that I'd

 18    like to discuss just a few background topics first.

 19          And we've heard some testimony on this; so I don't want to

 20    belabor the point.             But can you explain for us again what is

 21    multiple sclerosis.

 22    A.    Yes.       Multiple sclerosis is the most common cause of

 23    nontraumatic disability in young individuals, hence the old

 24    term the great crippler of young adults.

 25          As has been discussed, there's an autoimmune attack

                         Cindy   L.    Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 85 of 148 PageID #:
                                    5060                            474
                          DANIEL WYNN - DIRECT

  1    attacking healthy nerves.            So on the demonstrative on the left,

  2    there's a normal healthy nerve with a cell body with single

  3    branch or axon, we call it, coming off of it, which passes on

  4    to a next nerve with the purple, the myelin sheathing,

  5    insulating that nerve.

  6          In multiple sclerosis, the myelin sheath is attacked,

  7    leading to decreased conduction to the nerve.                The myelin not

  8    only helps the nerve conduct effectively at a speed of over 50

  9    meters a second -- without myelin, less than a few tenths of a

 10    meter a second -- but the myelin also nourishes the nerve and

 11    keeps it alive, and loss of myelin leads to death of nerves.

 12    Q.    Let's go to the next -- that was, for the record, PDX 3-10

 13    you were referring to.            And now we're going to PDX 3-11.

 14          And can you explain to us briefly the type of damage or

 15    disability that multiple sclerosis disease can cause.

 16    A.    Yes.       I sort of think of the brain as our master fuse box.

 17    And depending on which nerves are affected, different parts or

 18    functions of the body will be affected.                If the nerve to the

 19    right eye is affected, optic neuritis, one will lose vision in

 20    that eye.        In the brain stem, vertigo, double vision,

 21    imbalance.        Spinal cord, trouble using one's hands or trouble

 22    walking.     Paraplegia, for example, loss of bladder or bowel

 23    control, sexual function.

 24          So as many functions as our body can do that are

 25    controlled by the brain or spinal cord can be affected by this

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 86 of 148 PageID #:
                                    5061                            475
                          DANIEL WYNN - DIRECT

  1    terrible disease.

  2    Q.      Okay.      Thank you, Doctor.

  3            And let's -- one more slide on this topic.                 How do doctors

  4    use -- physicians such as yourself use magnetic resonance

  5    imaging methods to track the damage associated with multiple

  6    sclerosis?

  7    A.      As we discussed in the cartoon, MS is characterized by

  8    inflammation in the brain.                And we can visualize this in

  9    individuals who are alive today by looking at MRI scan.                    On the

 10    image on the left, the large white ball towards the top on the

 11    right is the area of active inflammation.

 12            Upon administering of Gd, gadolinium, contrast agent on a

 13    T1 sequence, you can see areas of active inflammation in white

 14    there.       Areas that were affected in the past but are not

 15    necessarily active will be seen on T2 sequences.                    So you do see

 16    that big bright spot, as seen in the image on the left, but

 17    also other areas of the brain affected as well.

 18            When the areas of inflammation are particularly severe,

 19    such as in this case on T1 without contrast, there's what we

 20    call a black hole, T1 hypointensity, or up to 40 percent of the

 21    matrix of the tissue of the brain in that area is now dead or

 22    lost.

 23            So, again, MS is characterized by demyelination, nerve

 24    fiber, brain cell loss.              And we can see this in individuals

 25    living with this disease.             And it's a way that neurologists use

                          Cindy   L.   Knecht,    RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 87 of 148 PageID #:
                                    5062                            476
                          DANIEL WYNN - DIRECT

  1    to diagnose MS and also to follow the course of the disease and

  2    response to treatment.

  3    Q.    Put more simply, Doctor, these images show lesions on the

  4    brain that are associated with multiple sclerosis?

  5    A.    Yes.       These are scars.        Clearly, one of our goals in

  6    treatment is to decrease the number of scars that people get in

  7    their brain.

  8    Q.    Thank you, Doctor.            One more background topic.

  9          You were here this morning to see Dr. Greenberg testify,

 10    correct?

 11    A.    I was.

 12    Q.    And did you hear Dr. Greenberg testify that, as of

 13    February 2007, the priority date of the '514 patent, persons of

 14    ordinary skill in the art knew that a dosage of 720 milligrams

 15    per day of dimethyl fumarate was effective in treating multiple

 16    sclerosis?

 17    A.    I did hear him say that, and I agree.

 18    Q.    Thank you, Doctor.

 19          And let's go -- just go briefly to the next exhibit, which

 20    is JTX 2153B.

 21          And do you recognize this document, Doctor?

 22    A.    I do recognize it.

 23    Q.    Why don't we put the first page on the screen.

 24          Briefly, what is this document, Doctor?

 25    A.    This is the first slide in a presentation from Biogen,

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 88 of 148 PageID #:
                                    5063                            477
                          DANIEL WYNN - DIRECT

  1    O'Neill's presentation, presented by Professor Kappos, of the

  2    Phase 2 trial of dimethyl fumarate in the treatment of

  3    relapsing multiple sclerosis.

  4    Q.     Okay.

  5    A.     The Phase 2 study.

  6    Q.     Thank you, Doctor.

  7           And if we could jump forward to the Bates page ending at

  8    210.    It's about the third or fourth page of the document.

  9           What drug product was being tested in this Phase 2 study?

 10    A.     In this study, dimethyl fumarate was being studied in

 11    enteric-coated microtablets.

 12    Q.     Okay.      And is this document what informed one -- in your

 13    opinion, one of ordinary skill in the art, in 2007, that a

 14    dosage of 720 milligrams of dimethyl fumarate was effective in

 15    treating multiple sclerosis?

 16    A.     Later in this presentation, there's a slide which shows

 17    that, indeed, 720 milligrams was an effective dose.

 18    Q.     Okay.      And is that -- just for the record, is that going

 19    to be shown at least on slide -- Bates page ending in 217?

 20           Yes.       We have it on the screen.

 21           Is this the slide you were just referring to, Doctor?

 22    A.     Yes.

 23    Q.     Okay.      Let's now turn in detail to your written

 24    description opinion.

 25           So, again, you were here to see Dr. Greenberg testify.

                         Cindy    L.   Knecht,   RMR/CRR/CCP
              PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 89 of 148 PageID #:
                                    5064                            478
                          DANIEL WYNN - DIRECT

  1    And you heard his opinions concerning the written description

  2    requirement, correct?

  3    A.    I did.

  4    Q.    And did you agree with Dr. Greenberg's testimony that the

  5    '514 patent does not describe the claimed invention?

  6    A.    I did hear him say that.             And, respectfully, I disagree.

  7    Q.    And, just briefly, why do you disagree?

  8    A.    It is my feeling that the specification of the '514 patent

  9    fully describes the claimed elements in the '514 patent.

 10    Q.    Thank you, Doctor.

 11          And let's go back to the demonstratives.

 12          And, Doctor, have you assessed whether the '514 patent

 13    claims meet the written description standard under the United

 14    States patent laws?

 15    A.    Yes.       My understanding is, to satisfy the written

 16    description requirement, a patent specification must describe

 17    the claimed invention in sufficient detail that one skilled in

 18    the art can reasonably conclude that the inventor had

 19    possession of the claimed invention.

 20    Q.    Okay.       And let's now dive into the substance.

 21          We previously discussed how, in your opinion, the claimed

 22    invention has three elements.              Can you remind us of those three

 23    elements?

 24    A.    Yes.       The three elements are treatment of multiple

 25    sclerosis; two, with dimethyl fumarate or monomethyl fumarate;

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 90 of 148 PageID #:
                                    5065                            479
                          DANIEL WYNN - DIRECT

  1    and, three, a dose orally of 480 milligrams per day.

  2    Q.    Okay.      So let's go back to the '514 patent.           Just for the

  3    record, it's JTX 2000.           And let's talk about the first element,

  4    treatment of multiple sclerosis.

  5          And let's go to Column 1, lines 12 through 14, of the '514

  6    patent.     And can you explain to us, Doctor, what is being

  7    described here?

  8    A.    In Column 1 of the '514 patent are several -- the first

  9    substantive paragraphs of this patent are describing multiple

 10    sclerosis.

 11    Q.    And does the patent continue in its discussion of multiple

 12    sclerosis at lines 15 through 52 of Column 1?

 13    A.    It does.

 14          Beginning on line 15, it simply mentions that multiple

 15    sclerosis, as has been discussed, is an autoimmune disease.

 16    The activity against tissue in the central nervous system, the

 17    brain and spinal cord, where there's, again, inflammation

 18    leading to demyelination, loss of axons, and eventual death of

 19    nerves, oligodendrocytes, and glial cells, again, the kinds of

 20    things that we can infer from looking at the MRI imaging that

 21    we looked at a moment ago.

 22          The next substantive paragraph lists the epidemiology of

 23    multiple sclerosis.           At this time, it was felt that

 24    approximately two and a half million people worldwide had the

 25    disease, primarily affecting individuals in their youth,

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 91 of 148 PageID #:
                                    5066                            480
                          DANIEL WYNN - DIRECT

  1    between 20 and 40, the ages where people are having families,

  2    becoming married, of course, starting their careers.             Hence the

  3    old name for MS, "The great crippler of young adults."

  4          Most commonly, the disease presents with a

  5    relapsing-remitting course.             Over the course of several days,

  6    two weeks, a new symptom may appear, weakness, numbness, visual

  7    loss, or others.         Untreated, this will go on for weeks to

  8    months.     With treatment, sometimes these symptoms may go away

  9    more quickly; but, unfortunately, commonly, not completely.

 10    Q.    Thank you, Doctor.

 11          And just to be absolutely clear, if we look at Column 1,

 12    lines 15 through 20, does the patent here provide a description

 13    of the characteristics of MS?

 14    A.    It does.

 15          Specifically, the characteristics are the loss of the

 16    myelin sheathing around the nerves, demyelination, loss of

 17    axons and eventual death of neurons, oligodendrocytes, and

 18    glial cells.

 19          And, again, these lines are repeated many times throughout

 20    the patent.       And these are the kinds of findings we see in MS

 21    that, really, any student in medicine would recognize very

 22    quickly are the hallmark findings of this disease.

 23    Q.    And to be fair, Doctor, are other diseases mentioned in

 24    the '514 patent?

 25    A.    Yes, there are.

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 92 of 148 PageID #:
                                    5067                            481
                          DANIEL WYNN - DIRECT

  1    Q.    Does that detract from your opinion that there's an

  2    emphasis on multiple sclerosis?

  3    A.    Not at all.

  4    Q.    And let's go to Column 2, line 60, and extending over to

  5    Column 3, line 9.

  6          And can you please explain for us, Doctor, what's being

  7    described in this portion of the patent.

  8    A.    Yes.       The patent describes five methods.          They really fall

  9    into two buckets.

 10          Methods 1 through 3 are, as have been described, methods

 11    of screening for a new compound candidate, methods for

 12    evaluating its neuroprotective properties to, for example,

 13    prevent the kinds of damage we were talking about earlier.                  3,

 14    for comparing its equivalence -- an individual compound with

 15    another compound.

 16          The second buckets are Methods 4 and 5.               And these are

 17    specifically towards treating a neurologic disease by

 18    administering dimethyl fumarate or monomethyl fumarate or a

 19    combinate at least partially structured to dimethyl fumarate or

 20    monomethyl fumarate.

 21    Q.    Thank you, Doctor.

 22          Let's look at Column 3, lines 10 through 15.

 23          What does this portion of the patent indicate are the

 24    neurological diseases to be treated and the methods we just

 25    discussed?

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 93 of 148 PageID #:
                                    5068                            482
                          DANIEL WYNN - DIRECT

  1    A.    The specification states "In some embodiments the

  2    neurologic disease is a degenerative disease such as ALS,

  3    Parkinson's disease, Alzheimer's disease, and Huntington's

  4    disease.      In some embodiments, the disease is multiple

  5    sclerosis or another demyelinating neurologic disease."

  6          And, of course, multiple sclerosis is by far the most

  7    common demyelinating neurologic disease.

  8    Q.    Thank you, Doctor.

  9          Let's go to Column 8 of the patent, lines 34 through 54.

 10          And is there more information provided here about

 11    Method 4?

 12    A.    Yes.       Column 8 of the patent specification is a more

 13    detailed description of Method 4.

 14    Q.    Okay.       And what does it tell us about the compounds that

 15    are associated with Method 4?

 16    A.    It specifically states that they include dimethyl fumarate

 17    and monomethyl fumarate in line 44 as well as in line 38.

 18    Q.    And looking at lines 45 through 47, what is this telling

 19    us about the neurological disease that is being treated with

 20    dimethyl fumarate or monomethyl fumarate pursuant to Method 4?

 21    A.    Again, the way I interpret this as a clinician, it states

 22    "to prevent or slow neurodegeneration; more specifically,

 23    demyelination, axonal loss, and neuronal death."

 24          And, again, as discussed earlier, this is a theme that's

 25    repeated throughout as the hallmark findings that all students

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 94 of 148 PageID #:
                                    5069                            483
                          DANIEL WYNN - DIRECT

  1    of medicine would recognize are the hallmark findings that we

  2    see in multiple sclerosis.

  3    Q.    And, Doctor, how does -- this description of preventing

  4    neurodegeneration, demyelination, axonal loss, and/or neuronal

  5    death, how does that compare to the characteristics of multiple

  6    sclerosis that we saw at Column 1 of the '514 patent?

  7    A.    They are substantially the same.

  8    Q.    And let's go to Column 16, line 66.               I want to extend that

  9    through column 17, line 45.

 10          I'm sorry.         I had a typo in my notes.        I want to go to

 11    Column 16, line 66, through Column 17, and we can go to line 37

 12    or so.     Thank you.

 13          So, Doctor, while we're putting it up on the screen, what

 14    is being described in this portion of the patent?

 15    A.    This simply describes that the compounds being used to

 16    treat neurologic disease will be studied in EAE, experimental

 17    autoimmune encephalomyelitis.              EAE, as has been testified

 18    earlier, is the most common model we use for studying compounds

 19    for treating multiple sclerosis.

 20    Q.    And does the '514 patent include any examples that relate

 21    to the EAE mouse model that's described here as an animal model

 22    for multiple sclerosis?

 23    A.    Yes, it does.

 24    Q.    And which example is that?

 25    A.    Example 3.

                        Cindy    L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 95 of 148 PageID #:
                                    5070                            484
                          DANIEL WYNN - DIRECT

  1    Q.     Okay.      Why don't we go to Example 3.          And that appears,

  2    for the record, at Column 20, beginning at line 63.

  3           And can you explain to us what's being described in

  4    Example 3, Doctor?

  5    A.     Again, this is utilizing, again, a model for studying

  6    multiple sclerosis, EAE -- which, to my knowledge, is used for

  7    almost no other purpose -- for studying the compounds at

  8    interest here, such as dimethyl fumarate or monomethyl

  9    fumarate.

 10           And so these are the last -- Example 3 are the last

 11    substantive paragraphs of the specifications.                And so, as we've

 12    discussed, the first several substantive paragraphs of the

 13    specification all refer to describing multiple sclerosis, what

 14    is the disease, how it's characterized, its epidemiology, the

 15    pathological findings that we see in the disease.

 16           And the patent ends with a description of the most common

 17    animal model of MS, EAE.            So, really, to me, reading this, I

 18    see this as a patent which, from beginning to end, is a

 19    description of the treatment of multiple sclerosis.

 20    Q.     Thank you, Doctor.

 21           Let's turn to the second element of the claimed invention

 22    that you identified earlier, the use of DMF and/or MMF.                Let's

 23    go back to the methods we looked at earlier, at Column 3.                And

 24    let's look at lines 1 through 4.              Let's focus on Method 4 for

 25    now.

                         Cindy   L.   Knecht,   RMR/CRR/CCP
              PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 96 of 148 PageID #:
                                    5071                            485
                          DANIEL WYNN - DIRECT

  1          And what does this indicate are the compounds of interest

  2    for Method 4?

  3    A.    At least one compound that is partially structurally

  4    similar to dimethyl fumarate or monomethyl fumarate.

  5    Q.    Okay.      Doctor, in your opinion, does the use of the

  6    language "partially structurally similar" indicate to you it is

  7    not directed to dimethyl fumarate or monomethyl fumarate?

  8    A.    No, it does not.

  9    Q.    Okay.      And let's look at Column 4, lines 29 through 32.

 10          What does this portion of the patent tell you about what

 11    compounds are the subject of Method 4?

 12    A.    Specifically, a fumaric acid derivative, e.g., DMF,

 13    dimethyl fumarate, or MMF, monomethyl fumarate.                 So this, to

 14    me, teaches me, in the longer description, that Method 4

 15    includes -- the partially structurally similar includes DMF and

 16    MMF, which are obviously more than partially structurally

 17    similar but are identical to DMF and MMF.

 18    Q.    Thank you, Doctor.

 19          Let's go to the additional discussion of Method 4 that

 20    appears at Column 8 of the patent, lines 35 through 50.                 And

 21    what is this portion of the patent telling you about the

 22    compounds that are the subject of Method 4?

 23    A.    We learn in line 38, again, it states "partially

 24    structurally similar to DMF or MMF."               Skipping down to line 44,

 25    it states "a fumaric acid derivative, e.g., DMF or MMF,"

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 97 of 148 PageID #:
                                    5072                            486
                          DANIEL WYNN - DIRECT

  1    clearly teaching me that DMF and MMF are compounds that are

  2    being taught.

  3    Q.      Okay.       And do any of the patent examples indicate in any

  4    way that DMF or MMF are compounds of interest to the claimed

  5    invention?

  6    A.      Yes.       All three of them do.

  7    Q.      Let's look at the examples.              Let's go first to Example 1.

  8    And that appears at Column 19, beginning about line 66.

  9                    THE COURT:        May I interject for just a moment?

 10                    Could we send a message to Sheree to let her know

 11    it's approaching maximal heat in here.                    We went from arctic to

 12    desert, and we need to just get somewhere in the middle.

 13                    MR. BROWNING:         Much appreciated, Your Honor.

 14    BY MR. BROWNING:

 15    Q.      Doctor, picking up again, we're looking at Example 1.

 16    What --

 17                    THE COURT:        Which column are you in?

 18                    MR. BROWNING:         Thank you, Your Honor.        It's

 19    Column 19, beginning at line 65 or so at the bottom of the

 20    page.

 21                    THE COURT:        Thank you.

 22                    MR. BROWNING:         You're welcome.

 23    BY MR. BROWNING:

 24    Q.      And what does this portion of the patent indicate about

 25    Example 1 and what compounds are being studied?

                           Cindy   L.   Knecht,    RMR/CRR/CCP
               PO   Box    326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 98 of 148 PageID #:
                                    5073                            487
                          DANIEL WYNN - DIRECT

  1    A.    In Example 1, dimethyl fumarate and monomethyl fumarate

  2    are being studied.

  3    Q.    Okay.       And are any other compounds being studied in

  4    Example 1?

  5    A.    No.

  6    Q.    Let's look at Example 2.              That's at Column 20, and it

  7    begins about line 19.

  8          And looking a few lines down, what is the compound being

  9    studied in Example 2?

 10    A.    Dimethyl fumarate.

 11    Q.    Is any other compound studied in Example 2?

 12    A.    No.

 13    Q.    Let's go to Example 3.              That's the mouse study that we

 14    discussed earlier.             And Example 3, for the record, begins at

 15    Column 20 at about line 64.

 16          And what compounds are being studied in Example 3?              For

 17    the record, it appears in Column 21, line 4.

 18    A.    Dimethyl fumarate and monomethyl fumarate.

 19    Q.    Are any other compounds studied in Example 3?

 20    A.    No, they're not.

 21    Q.    Thank you, Doctor.

 22          Let's now turn to the third element that you described.

 23    And that was use of a dosage of 480 milligrams per day,

 24    correct?

 25    A.    Yes.

                         Cindy   L.    Knecht,   RMR/CRR/CCP
             PO    Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 99 of 148 PageID #:
                                    5074                            488
                          DANIEL WYNN - DIRECT

  1    Q.    Okay.       Let's go back to Column 4 of the patent.         I want to

  2    focus you on lines 29 through 33.

  3          Yes.

  4          And do you see here it says that "In some embodiments,

  5    Method 4 comprises administering to the mammal a

  6    therapeutically effective amount of at least one

  7    neuroprotective compound"?               And it gives several examples,

  8    including DMF or MMF, correct?

  9    A.    Yes.

 10    Q.    All right.          Doctor, does the patent provide a definition

 11    of a therapeutically effective amount?

 12    A.    Yes.       In Column 5, line 47, the terms -- I'm sorry --

 13    line 53, "The terms 'therapeutically effective dose' and

 14    'therapeutically effective amount' refer to that amount of a

 15    compound which results in at least one of prevention or delay

 16    of onset or amelioration of symptoms of a neurologic disorder

 17    in a subject in need of the desired biological outcome, such as

 18    reduced neuroregeneration (e.g., demyelination, axonal loss,

 19    and neuronal death) or reduced inflammation of cells of the

 20    central nervous system."

 21          Again, the theme that we've repeated several times, and

 22    it's repeated throughout the specification.

 23    Q.    Thank you, Doctor.

 24          And to be clear, that language, "demyelination, axonal

 25    loss, neuronal death," that's the same language we've seen

                         Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 100 of 148 PageID #:
                                     5075                            489
                          DANIEL WYNN - DIRECT

   1   associated with multiple sclerosis as characteristics of the

   2   disease, correct?

   3   A.    That's correct.

   4   Q.    And that, among other places, appeared at Column 1?

   5   A.    Correct.

   6   Q.    All right.         Thank you, Doctor.

   7         And let's now go to Column 18.               And let's look at lines 52

   8   through 64.

   9         And, Doctor, let me just first ask you, does this provide

  10   information about dosages of DMF or MMF to be used when

  11   practicing the claimed invention?

  12   A.    Yes, it does.

  13   Q.    Okay.      And let's focus down on the -- about line 58.

  14         I'm sorry.         You know what?      I want to go up a little bit.

  15   I want to go to line 54, and let's highlight from there down.

  16         I'm sorry.         I want to highlight down from the effective

  17   doses, down the next few lines.

  18         Well, anyway, while we're highlighting, we can talk about

  19   it.

  20         So do you see here the patent reads that "Effective doses

  21   will also vary, as recognized by those skilled in the art,

  22   depending on route of administration, excipient usage, and the

  23   possibility of co-usage with other therapeutic treatments,

  24   including use of other therapeutic agents."

  25   A.    Yes, I see that.

                        Cindy    L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 101 of 148 PageID #:
                                     5076                            490
                          DANIEL WYNN - DIRECT

   1   Q.    Okay.        And then it goes on, saying "For example, an

   2   effective dose of DMF or MMF" -- correcting the typo -- "to be

   3   administered to the subject orally," and let's pause there.

   4         Has this portion of the patent now defined the route of

   5   administration that applies to the next dosages listed?

   6   A.    Yes.        It specifically states this would be an effective

   7   dose given orally.

   8   Q.    Okay.        And there was discussion during Dr. Greenberg's

   9   testimony that one of skill in the art would think the dosages

  10   would vary according to the patient's weight.

  11         Do you recall that testimony?

  12   A.    I do recall that.

  13   Q.    Okay.        And is -- the portion of the patent that we're

  14   highlighting and discussing now, does it say anything about

  15   varying the dose according to the patient's weight?

  16   A.    No.

  17   Q.    And let's go forward.               There was also excipient usage, but

  18   we'll get back to that.

  19         And proceeding on for administering DMF or MMF to a

  20   subject orally, what does it teach us are the doses of

  21   interest?

  22   A.    The patent begins with a very large range and lists a

  23   sequential narrower and narrower nesting ranges, calling one to

  24   480 to 720, 720 being the known effective dose, 480 to 720

  25   being the most narrow range listed in the patent specification,

                          Cindy   L.   Knecht,    RMR/CRR/CCP
             PO    Box    326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 102 of 148 PageID #:
                                     5077                            491
                          DANIEL WYNN - DIRECT

   1   hence drawing me to that specifically, the 480 dose.

   2   Q.    You indicated that 720 milligrams per day of DMF was a

   3   known effective dose?

   4   A.    Yes, as we reviewed in the O'Neill Biogen Phase 2 study

   5   presented by Dr. Kappos.           In that study, the Phase 2 study of

   6   dimethyl fumarate, 720 was a known effective dose for treating

   7   multiple sclerosis.

   8   Q.    And I'm not exactly sure how it came out in the end, but I

   9   believe that Dr. Greenberg did testify that, within this

  10   section of dosing that's specifically directed to dosing DMF or

  11   MMF orally, that the dosage range of 480 to 720 milligrams per

  12   day is the narrowest range disclosed.

  13         Assuming I've characterized his testimony correctly, would

  14   you agree with that?

  15   A.    I would.

  16   Q.    And, Doctor, let's go to the next page of the patent.              And

  17   I want to direct you to Column 19, beginning about line 4 and

  18   extending all the way down to line 27.

  19         And while we're highlighting that, I want to ask you,

  20   what's being described in this section of the patent?

  21   A.    In this section of the patent is the description of how to

  22   make the dose forms.           Again, the different elements of treating

  23   MS with dimethyl fumarate or monomethyl fumarate, a dose of

  24   480 milligrams per day, this section of the specification

  25   specifically describes how to make those dose forms.            In the

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 103 of 148 PageID #:
                                     5078                            492
                          DANIEL WYNN - DIRECT

   1   final line of this paragraph, dimethyl fumarate and/or

   2   monomethyl fumarate are given in U.S. Patent 6,509,376, and

   3   6,436,992.

   4         So, as a physician, I would know which drug -- what

   5   illness I'm trying to treat, multiple sclerosis; what drug to

   6   use, DMF or MMF or a combination; what dose, 480.               And, again,

   7   this section of the specification teaches me how to make those

   8   dose forms.

   9   Q.    And you'll recall, Doctor, there was some discussion of

  10   excipient usage.          Does this section of the patent give you

  11   information about what excipients may be used and dosage forms?

  12   A.    It does.

  13   Q.    And let's just -- you pointed to two patents that are

  14   described here.          And it says that "formulations containing DMF

  15   and/or MMF are given in, for example," and then it identifies

  16   two patents, the first being what we call the '376 patent,

  17   correct?

  18   A.    Yes.

  19   Q.    And you reviewed that patent in forming your opinions in

  20   this case?

  21   A.    I have.

  22   Q.    Okay.      And let's just go quickly to DTX 1000.         Is this the

  23   '376 patent, Doctor?

  24   A.    Yes.

  25   Q.    And let's just go quickly to Example 1, which appears at

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 104 of 148 PageID #:
                                     5079                            493
                          DANIEL WYNN - DIRECT

   1   Column 6.        And what's being described in Example 1?

   2   A.    The preparation of enteric-coated microtablets in capsules

   3   of dimethyl fumarate.

   4   Q.    Okay.       And you discussed earlier the formulation that was

   5   used in Biogen's Phase 2 studies as reported in the slides

   6   Kappos -- slides presented by Dr. Kappos.                How does this

   7   formulation compare for that description of the formulation?

   8   A.    This formulation is identical to that described in

   9   Biogen's Phase 2 study presented by Professor Kappos.

  10   Q.    And was that the formulation that produced the result --

  11   effective result in treating multiple sclerosis patients at a

  12   dosage of 720 milligrams per day of dimethyl fumarate?

  13   A.    Yes.

  14   Q.    Okay.       Thank you, Doctor.

  15         Have you prepared some -- we've worked together.               Have you

  16   prepared some demonstratives that summarize your opinions

  17   concerning the written description support for the elements of

  18   the claimed invention?

  19   A.    I have.

  20   Q.    Okay.       And if we can go back to the demonstratives.

  21         And, for the record, we're beginning at PDX 3-14.                  And

  22   could you briefly go through these demonstratives and summarize

  23   your opinions concerning the written description support for

  24   the elements of the claimed invention.

  25   A.    Yes.

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 105 of 148 PageID #:
                                     5080                            494
                          DANIEL WYNN - DIRECT

   1         So, once again, the three elements of the claims are

   2   treating multiple sclerosis with dimethyl fumarate or

   3   monomethyl fumarate, a dose of 480 milligrams per day.

   4         The written description in support for multiple sclerosis

   5   is -- from the very beginning of the subset of paragraphs of

   6   the patent specifications, as highlighted here in green,

   7   "treating neurological diseases including demyelinating

   8   neurological diseases, such as, e.g., MS," which, of course, we

   9   know is the most common demyelinating disease.

  10   Q.    And let's go forward to the next demonstrative.               And

  11   that's PDX 3-15.         And what's being described here, Doctor?

  12   A.    The different methods.

  13         Again, as we discussed, Methods 1, 2, and 3 are methods of

  14   screening compounds for use.             And Methods 4 and 5 are simply

  15   treatment -- methods of treatment of a neurologic disease such

  16   as multiple sclerosis with DMF or MMF.                And, really, the

  17   different claims all -- the different elements all run through

  18   Method 4 here.

  19   Q.    Thank you, Doctor.

  20         Let's go forward to the next demonstrative, PDX 3-16.

  21         And what are you describing here?

  22   A.    Again, here, this is where there's excellent written

  23   description support for the use of dimethyl fumarate or

  24   monomethyl fumarate.

  25         In Column 3, line 1 through 5, methods using dimethyl

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 106 of 148 PageID #:
                                     5081                            495
                          DANIEL WYNN - DIRECT

   1   fumarate or monomethyl fumarate.             In Column 4, line 29 through

   2   33, Method 4, e.g., DMF or MMF.             And, again, in the column on

   3   the right on the demonstrative, the longer description of

   4   Method 4, one compound at least partially structurally similar

   5   to DMF or MMF.         Again, the next paragraph, e.g., DMF or MMF.

   6         In some embodiments of Method 4, a method of slowing or

   7   preventing neurodegeneration, more specifically demyelination,

   8   axonal loss, and neuronal death, hallmark findings we see in

   9   multiple sclerosis.

  10   Q.    Let's go forward to PDX 3-17.              I think this is the last

  11   slide in the sequence.           What is being described here?

  12   A.    Again, the final element is the 480 milligrams per day,

  13   and I've highlighted this aspect in yellow.               In the red box, in

  14   the lower half of the demonstrative, progressively narrowing

  15   ranges, nesting ranges, leading one to the most narrow range,

  16   480 to 720, 720 and anchoring to a known effective dose of 720,

  17   to 480, 480 being the lower end of the range, teaching me that

  18   480 would be an effective dose for oral administration of

  19   dimethyl fumarate or monomethyl fumarate to someone with

  20   multiple sclerosis.

  21   Q.    Thank you very much, Doctor.

  22         Let's go to -- back to the '514 patent.              I want to look at

  23   the first page.          And I want to look at the left-hand column,

  24   and I want to look at the section about midway through,

  25   "Related U.S. Application Data."             If we could blow that up.

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 107 of 148 PageID #:
                                     5082                            496
                          DANIEL WYNN - DIRECT

   1         Doctor, do you understand that this portion of the patent

   2   identifies the priority filings associated with the '514

   3   patent?

   4   A.    I do understand that.

   5   Q.    And are there two filings identified here?

   6   A.    Yes.

   7   Q.    And what are they?

   8   A.    The provisional application, the '921, filed February 8th,

   9   2007; and the PCT application, February 7th, 2008.

  10   Q.    Thank you, Doctor.

  11         And have you reviewed both of those documents in forming

  12   your opinions in this case?

  13   A.    I have.

  14   Q.    Let's turn first to JTX 2182.              I'll ask you, Doctor, is

  15   this a provisional document dated February 7, 2007?

  16   A.    February 8th, 2007.

  17   Q.    Thank you, Doctor.           Keeping me honest.

  18         And did you review this document in forming your opinions

  19   in this case?

  20   A.    I did.

  21   Q.    And were there any substantive differences between the

  22   disclosure of the JTX 2182, the provisional application, that

  23   impact your written description opinion -- let me ask that

  24   again.

  25         Are there any substantive differences between the

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 108 of 148 PageID #:
                                     5083                            497
                          DANIEL WYNN - DIRECT

   1   disclosure of the provisional application and the '514 patent

   2   specification?

   3   A.    No.

   4   Q.    And let's move forward to PTX 401.

   5         And do you recognize this document?

   6   A.    I do.

   7   Q.    And is this the other priority document we just looked at

   8   on the face of the patent?

   9   A.    Yes.

  10   Q.    Okay.       And you reviewed this document in forming your

  11   opinions?

  12   A.    I have.

  13   Q.    And are there any substantive differences between the

  14   disclosure of this document and the disclosure of the '514

  15   patent specification?

  16   A.    No.

  17                 MR. BROWNING:         Thank you very much, Doctor.        I don't

  18   have any further questions for you at this time.

  19                 THE WITNESS:        Thank you.

  20                 THE COURT:        Thank you.

  21                 Cross-examination.

  22                 MR. ANSTAETT:         Thank you, Your Honor.        We have some

  23   binders to pass out, if that would be all right.

  24                 THE COURT:        Thank you.

  25                 MR. ANSTAETT:         Your Honor, I think we have everything

                         Cindy   L.   Knecht,    RMR/CRR/CCP
             PO    Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 109 of 148 PageID #:
                                     5084                            498
                           DANIEL WYNN - CROSS

   1   distributed, if I may proceed.

   2                   THE COURT:        You may proceed.

   3                                      CROSS-EXAMINATION

   4   BY MR. ANSTAETT:

   5   Q.      Good afternoon, Dr. Wynn.             How are you?

   6   A.      Very good.         Thank you.

   7   Q.      Good.      Let me try to orient you to the materials you have

   8   in front of you that you've just been handed.

   9           You have a cross-examination binder, I believe, up there.

  10   Do you see that?

  11   A.      I do.

  12   Q.      Okay.      And we've given you -- we've given you copies of

  13   your rebuttal expert report in this case and your various

  14   deposition transcripts.              You were deposed in this proceeding

  15   and in a related IPR proceeding.

  16           Do I recall that correctly?

  17   A.      Yes.

  18   Q.      And you were also deposed on behalf of Biogen in a case in

  19   Delaware, correct?

  20   A.      Yes.

  21   Q.      And you have that deposition transcript in your binder as

  22   well.

  23           And I understand that you provided testimony on the issue

  24   of written description in the '514 patent on behalf of Biogen

  25   at trial in Delaware in December of 2019.                  Is that right?

                          Cindy    L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 110 of 148 PageID #:
                                     5085                            499
                           DANIEL WYNN - CROSS

   1   A.    That's correct.

   2   Q.    And we've given you a copy of your Delaware trial

   3   testimony as well.

   4         Dr. Wynn, the task you were given in this case and in

   5   Delaware was to look at the claims of the '514 patent and

   6   assess whether there was written description support for them

   7   in the specification; is that right?

   8   A.    Yes.

   9   Q.    And is it fair to say you read the '514 patent

  10   specification very carefully and that you're quite familiar

  11   with it?

  12   A.    Yes.

  13   Q.    And that would go for the '921 provisional application as

  14   well that you just spoke about with your counsel?

  15   A.    Yes.

  16   Q.    Now, I understand you're not a lawyer, but I also know

  17   from your expert report that you got some instruction on the

  18   law to help you in forming your opinions in this case.

  19         Is that right?

  20   A.    That's correct.

  21   Q.    And you know, therefore, that the question of written

  22   description is evaluated from the perspective of a person of

  23   ordinary skill in the art; is that right?

  24   A.    Yes.

  25   Q.    So reading a patent specification, a skilled artisan kind

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 111 of 148 PageID #:
                                     5086                            500
                           DANIEL WYNN - CROSS

   1   of brings with them their education, their training, and the

   2   knowledge of the prior art; is that right?

   3   A.    That's fair.

   4   Q.    So -- and I don't think we'll have any disagreement on

   5   this because I believe you testified to it on direct, but

   6   skilled artisans, at the priority date of the '514 patent in

   7   February 2007, would have been aware of the Kappos Phase 2

   8   trial that tested 120 milligrams, 360 milligrams, and

   9   720 milligrams per day of DMF to treat MS; is that right?

  10   A.    I am.      That's true.

  11   Q.    And the results of the Kappos Phase 2 trial were reported

  12   in 2006; is that right?

  13   A.    Yes.

  14   Q.    And, in your opinion, skilled artisans would have

  15   understood the Phase 2 trial as showing that only the

  16   720-milligram-per-day dose of DMF was efficacious in treating

  17   MS; is that right?

  18   A.    Of the three active doses tested, only the 720-milligram

  19   dose was effective.

  20   Q.    Okay.      And it wasn't until much later, in 2011, that

  21   Biogen reported the results of its larger Phase 3 define and

  22   confirm trials in which the 480-milligram dose of DMF showed

  23   efficacy in treating MS; is that right?

  24   A.    That's correct.

  25   Q.    And it's also your opinion, is it not, Dr. Wynn, that one

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 112 of 148 PageID #:
                                     5087                            501
                           DANIEL WYNN - CROSS

   1   of ordinary skill would not have expected and could not have

   2   predicted the Phase 3 results based on the Phase 2 results?

   3   A.    It's my opinion that, based upon the Phase 2 results, the

   4   magnitude of treatment effect that was seen in Phase 3 could

   5   not have been predicted.

   6   Q.    You had a different opinion than that didn't you,

   7   Dr. Wynn?        Not just the magnitude but the fact that the

   8   480-milligram dose showed efficacy at all in the Phase 3 trial.

   9   Isn't that true?

  10   A.    If you'd like to refer me to a specific area, I'd be happy

  11   to look at that with you.

  12   Q.    Let's do that.           It was your opinion that a person of

  13   ordinary skill in the art would not have expected

  14   480 milligrams per day to be similarly efficacious to

  15   720 milligrams per day based on the state of the art, right?

  16   A.    Yes.

  17   Q.    And, indeed, in your opinion, in view of the state of the

  18   art at the priority date, the fact that the

  19   480-milligram-per-day dose of DMF even exhibited statistically

  20   significant efficacy in the Phase 3 studies was especially

  21   surprising, right?

  22   A.    I mean, prior to the reading the '514 patent, I would not

  23   think to even study a 480-milligram dose.                After reading the

  24   patent, I would have learned that 480-milligram was an

  25   effective dose for treating multiple sclerosis.

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 113 of 148 PageID #:
                                     5088                            502
                           DANIEL WYNN - CROSS

   1   Q.    So let me ask my question again, Dr. Wynn.

   2         In your opinion, in view of the state of the art at the

   3   priority date, the fact that the 480-milligram-per-day dose of

   4   DMF even exhibited statistically significant efficacy in the

   5   Phase 3 studies was especially surprising, right?

   6   A.    I think that it was quite surprising.              The magnitude of

   7   this effect was surprising to me.

   8   Q.    Dr. Wynn, I think this is an important issue.              I'm not

   9   talking about the magnitude of the effect.               Okay?   Your opinion

  10   that you offered in this case was the fact that it exhibited

  11   statistically significant efficacy at all was especially

  12   surprising, correct?

  13   A.    On clinical end points, that's correct.

  14   Q.    Thank you, Dr. Wynn.

  15         And, in your opinion, based on the Phase 2 trial results,

  16   one skilled in the art would have had no reason to select a

  17   dose of 480 milligrams per day of DMF for investigation,

  18   correct?

  19   A.    Prior to reading the '514 patent, that would be my

  20   impression.

  21   Q.    Right.      Based on the Phase 2 results, no reason for a

  22   skilled artisan to look at 480, right?

  23   A.    Not from my perspective.

  24   Q.    Okay.      Now, as part of your work in this case -- and we've

  25   heard about this today -- you also reviewed a declaration

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 114 of 148 PageID #:
                                     5089                            503
                           DANIEL WYNN - CROSS

   1   submitted by Biogen's Katherine T. Dawson to the United States

   2   Patent and Trademark Office in conjunction with the prosecution

   3   of the '514 patent, correct?

   4   A.    Yes.

   5   Q.    And let's look at JTX 2088 in your cross-examination

   6   binder, please.

   7   A.    The declaration of Dr. Dawson?

   8   Q.    Yes, sir.        Do you have that?

   9   A.    I do.

  10   Q.    Okay.      And this is the Dawson declaration that you

  11   reviewed in forming your opinions in this case, correct?

  12   A.    Yes.

  13   Q.    And I'm looking at page 19 of 68.               I think those numbers

  14   may be in the bottom left-hand corner.

  15   A.    Page 9 of 68?

  16   Q.    19 of 68, and it's paragraph 13.

  17         Are you there?

  18   A.    Page 19, which paragraph?

  19   Q.    Paragraph 13.

  20   A.    Okay.

  21   Q.    All right.         And in her declaration Dr. Dawson states, "As

  22   discussed above the Phase 2 clinical trial results demonstrated

  23   that 720 milligrams a day of DMF was efficacious in treating MS

  24   while 120 milligrams per day and 360 milligrams per day DMF

  25   dosing regimens were statistically indistinct from placebo.

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 115 of 148 PageID #:
                                     5090                            504
                           DANIEL WYNN - CROSS

   1   Additionally, the Phase 3-defined study results demonstrated

   2   that 480 milligrams per day of DMF was efficacious in treating

   3   MS."

   4          Do you see that?

   5   A.     I see that.

   6   Q.     And you agree with that, right?

   7   A.     Yes.

   8   Q.     And then she goes on in paragraph 14, "The positive and

   9   clinically meaningful results obtained with the

  10   480-milligram-per-day dose of DMF were unexpected to me given,

  11   one, the Phase 2 clinical trial indicated that both the 120

  12   milligrams a day and 360 milligram per day doses of BG-12 were

  13   not efficacious; and, two, there was no apparent linear dose

  14   response," correct?

  15   A.     That's what it states, yes.

  16   Q.     What's what Dr. Dawson told the U.S. Patent and Trademark

  17   Office, right?

  18   A.     Yes.

  19   Q.     And you agree with that, right?

  20   A.     I agree that's what her declaration states.

  21   Q.     You agree with her opinion, don't you?

  22   A.     Yes.

  23   Q.     So, in your opinion, that's kind of the baseline view of

  24   the prior art that the skilled artisan brings to reading the

  25   '514 patent specification.               Is that fair to say?

                         Cindy   L.   Knecht,    RMR/CRR/CCP
              PO   Box   326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 116 of 148 PageID #:
                                     5091                            505
                           DANIEL WYNN - CROSS

   1   A.    It's fair to say that, prior to reading the '514 patent,

   2   that one would know one effective dose, 720 milligrams per day,

   3   to treat multiple sclerosis.

   4   Q.    Correct.         And there was no reason a skilled artisan would

   5   select a dose of 480 milligrams a day of DMF for investigation

   6   into MS, right?

   7   A.    Prior to reading the patent, no.               After reading the

   8   patent, yes.

   9   Q.    We'll get to that.

  10         Okay.      You talked with your counsel about the 921

  11   provisional application.

  12         Do you recall that?

  13   A.    I do.

  14   Q.    So let's look at JTX 2188 in your cross binder, please.

  15   A.    Yes.

  16   Q.    And just to lay the foundation here, you recognize this --

  17   I want you to look at the second page of the document, sir.

  18   And you recognize this as the provisional patent application

  19   filed on February 8th, 2007, to which the '514 patent claims

  20   priority; is that right?

  21   A.    That's correct.

  22   Q.    Okay.      And I'll call this the '921 provisional

  23   application.       Okay?

  24   A.    Yes.

  25   Q.    All right.         You discussed Example 3 in the '514 patent on

                        Cindy    L.   Knecht,   RMR/CRR/CCP
             PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 117 of 148 PageID #:
                                     5092                            506
                           DANIEL WYNN - CROSS

   1   your direct testimony.

   2         Do you recall that?

   3   A.    I do.

   4   Q.    Do you know if Example 3 was in the '921 provisional

   5   application?

   6   A.    There's description of EA model in the provisional but not

   7   the -- for example, pictures of NRF activation in the spinal

   8   cords of the mice or of the other graph, the second photograph.

   9   Q.    I'm sorry.         I didn't mean to interrupt you, sir.

  10         It talked about EAE, but Example 3 was not in the

  11   provisional; is that right?

  12   A.    I think EAE is described in the provisional.

  13   Q.    My question is about Example 3, sir.

  14   A.    The Example 3 in the '514 patent is the EA model.            EAE is

  15   referenced in the provisional.             However, the example is not as

  16   described in the provisional as it is in the '514 patent.

  17   Q.    Okay.      So why don't you turn to page 4 of 48 in the

  18   provisional, and let me know when you're there.

  19   A.    I am.

  20   Q.    And, as filed, the patent application was titled "NRF2

  21   Screening Assays and Related Methods and Compositions,"

  22   correct?

  23   A.    Yes, I see that.

  24   Q.    And, now, you're not an expert in NRF2 activation; is that

  25   right?

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 118 of 148 PageID #:
                                     5093                            507
                           DANIEL WYNN - CROSS

   1   A.    Not specifically.

   2   Q.    And you're not an expert on using NRF2 activation to

   3   screen for compounds in drug discovery; is that right?

   4   A.    Correct.         My basic science years of my career are past.

   5   Q.    And before the use of DMF to treat MS became known, the

   6   NRF2 pathway was not on your radar screen, right?

   7   A.    That's correct.

   8   Q.    And at least in isolation, if an individual drug simply

   9   had an effect on the NRF2 pathway, that would not tell you, in

  10   and of itself, whether or not that would be a drug necessarily

  11   to administer to a person with multiple sclerosis, correct?

  12   A.    If what you mean in isolation would be, no.                We know the

  13   NRF2 pathway is a pathway that's activated in reaction to

  14   injury, and one of the problems, as described in the

  15   specification in the provisional and the '514 patent, is that

  16   we have drugs at the time of the application, 2007, that

  17   decrease inflammation but none that really reverse the damage

  18   that occur in MS, not that really work on the degenerative

  19   aspects of MS, hence, of course, listing other than diseases

  20   than MS by themselves.

  21   Q.    Are you done?

  22   A.    Yes.

  23   Q.    You would agree, though, in isolation, simply a drug that

  24   has an effect on the NRF2 pathway, that wouldn't tell you, in

  25   and of itself, whether that drug could be used to treat MS?                    We

                        Cindy    L.   Knecht,   RMR/CRR/CCP
             PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 119 of 148 PageID #:
                                     5094                            508
                           DANIEL WYNN - CROSS

   1   agree on that at least?

   2   A.    Well, it's true that an effective NRF2 would not be a

   3   reason to study a drug by itself.                To the extent that we can

   4   activate NRF2 pathway, as has been shown for DMF and MMF in the

   5   Examples 1 through 3 of the '514 patent and the other

   6   example -- the other examples simply listed in the provisional,

   7   if we can activate a reparative pathway, that would be

   8   beneficial for treating a degenerative disease such as multiple

   9   sclerosis.

  10   Q.    I think I got the answer to my question.

  11         If you'll turn to page 31 of 48 in the '921 provisional

  12   application, sir.

  13   A.    Yes.

  14   Q.    Do you see there's a heading there that says "Neurological

  15   Diseases"?

  16   A.    I do.

  17   Q.    All right.         And right underneath that, paragraph 104

  18   mentions MS, but it first says "A neurological disease in

  19   Methods 1 through 5 above can be a neurodegenerative disease,

  20   such as, for example, ALS, Parkinson's disease, Alzheimer's

  21   disease, and Huntington's disease," correct?

  22   A.    Yes.

  23   Q.    So it's not limited to MS; is that right?

  24   A.    Correct.

  25   Q.    Okay.      And then in paragraphs 106 and 107, we get a very

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 120 of 148 PageID #:
                                     5095                            509
                           DANIEL WYNN - CROSS

   1   lengthy list of what are described as neurological diseases

   2   suitable for the methods of the invention, correct?

   3   A.    It does state that, yes.

   4   Q.    And that's how the patentee chose to define neurological

   5   diseases in the context of this patent; is that right?

   6   A.    Well, many diseases are listed in this patent.            The patent

   7   from beginning, the first substantive paragraphs of the patent,

   8   are all in the description of multiple sclerosis, and the '514

   9   patent, of course, ends in studying EAE, the main animal model

  10   for studying MS.         I can only conclude the '514 patent is about

  11   treating MS but not necessarily exclusively multiple sclerosis.

  12   Q.    There's a -- paragraphs 106 and 107 set out how the

  13   inventors have described neurological diseases in the '514

  14   patent.

  15         Is it that fair?

  16   A.    Yes.

  17   Q.    Turn to page 34 of 48 of the provisional, please.

  18   A.    Yes.

  19   Q.    Do you see there's a heading there that says "Dosages and

  20   Formulations"?

  21   A.    I do.

  22   Q.    And that's the dosing section of the patent application,

  23   right?     Starting at paragraph 112?

  24   A.    Yes.

  25   Q.    And it runs through paragraph 121, and then the examples

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 121 of 148 PageID #:
                                     5096                            510
                           DANIEL WYNN - CROSS

   1   start, correct?

   2   A.    Yes.

   3   Q.    All right.          And within that dosing and formulation section

   4   is paragraph 116, which is the one place in the specification

   5   that you point to for support for the specific 480-milligram

   6   daily dose of DMF in MS, correct?

   7   A.    That's correct.

   8   Q.    And in this entire dosing and formulation section in the

   9   specification, multiple sclerosis is never mentioned, correct?

  10   A.    Yes.       While multiple sclerosis is not mentioned in

  11   paragraph 116, again, this dosing section, the section that's

  12   to teach me how much to give, is with a patent which describes

  13   MS literally over 30 times.

  14   Q.    And I'm just -- I just want to be clear.               You referenced

  15   paragraph 116.          I'm talking about that entire dosing and

  16   formulation section that runs from paragraphs 112 to 121, MS

  17   isn't mentioned anywhere in there, right?

  18   A.    Not any more than what I described.

  19   Q.    And it is true -- or that is true, I should say, not just

  20   in the '921 provisional application but also in the '514 patent

  21   specification itself, correct?

  22   A.    Yes.

  23   Q.    Okay.       Let's look at JTX 2000, please, which is the '514

  24   patent.

  25   A.    Yes.

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 122 of 148 PageID #:
                                     5097                            511
                           DANIEL WYNN - CROSS

   1   Q.      Okay.      You would agree with me, Dr. Wynn, that there's no

   2   experimental data in the patent specification demonstrating the

   3   therapeutic efficacy of a 480-milligram daily dose of DMF to

   4   treat MS, correct?

   5   A.      There's no dose -- there's no data regarding treatment of

   6   humans in the '514 patent.

   7   Q.      Okay.      And this dosing section that we just talked about

   8   when we looked at the '921 -- actually, let me take a step

   9   back.

  10           If you'll turn to Column 17, starting at line 59, through

  11   Column 18 at line 2.             And if you'll just let me know when

  12   you're there.

  13   A.      I'm sorry.         Column 17, did you say?

  14   Q.      Yes, sir.        Column 17, line 59, through Column 18, line 2.

  15   A.      Yes.

  16   Q.      And this is the beginning of the dosing section we just

  17   talked about in the provisional, right?

  18   A.      Correct.

  19   Q.      Okay.      And at the beginning of this paragraph it says

  20   "Preliminary doses, for example, is determined in animal tests,

  21   and the scaling of dosages for human administration is

  22   performed according to art-accepted practices."

  23           Do you see that?

  24   A.      I see that.

  25   Q.      And that's not limited to MS, correct?              It could cover any

                          Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 123 of 148 PageID #:
                                     5098                            512
                           DANIEL WYNN - CROSS

   1   of the neurological diseases in the specification?

   2   A.    Fair enough.

   3   Q.    Okay.       And then let's look at the next paragraph,

   4   Column 18, starts at line 3.               And let me know when you're

   5   there.

   6   A.    I am.

   7   Q.    It says "The therapeutically effective doses can be

   8   estimated initially from cell culture assays."

   9         Do you see that?

  10   A.    I do.

  11   Q.    And that's another general way of coming up with a dose of

  12   a drug, and it's not limited to MS, right?

  13   A.    Yes.       Clearly, one would start with simple experiments,

  14   in vitro experiments, like cell culture, and only after that

  15   scaling it up to an animal model study, such as EAE that, of

  16   course, the most common in vivo model for studying multiple

  17   sclerosis.

  18   Q.    But here in column -- we agree Column 18, line 3, that

  19   paragraph covers all the various diseases that were set out for

  20   treatment, right?

  21   A.    Correct.

  22   Q.    And if you look at the next paragraph in Column 18,

  23   lines 14 to 21.           Do you see that?

  24   A.    I do.

  25   Q.    And it says "The data obtained from the in vitro assays or

                         Cindy    L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 124 of 148 PageID #:
                                     5099                            513
                           DANIEL WYNN - CROSS

   1   animal studies can be used in formulating a range of dosages

   2   for use in humans," correct?

   3   A.    Yes.

   4   Q.    That's not specific to MS either, right?

   5   A.    That would be correct.

   6   Q.    It's applicable to all the diseases that are set forth in

   7   the patent, correct?

   8   A.    Yes.

   9   Q.    All right.         Now, in the paragraph there's Table 2.

  10         Do you see that?

  11   A.    I do.

  12   Q.    And then in the paragraph immediately below that in

  13   Column 18, it says -- and I'm reading about halfway down --

  14   "Generally, a therapeutically effective amount may vary with

  15   the subject's age, condition, and sex, as well as the severity

  16   of the medical condition in the subject.               Examples of

  17   pharmaceutically acceptable doses for compounds described

  18   herein are from 1 microgram per kilogram to 25 milligrams per

  19   kilogram depending on the compounds, the severity of the

  20   symptoms, and the progression of the disease."

  21         Do you see that?

  22   A.    I see that.

  23   Q.    Now, you wouldn't regard that passage to be referring to

  24   the treatment of MS with DMF, correct?

  25   A.    I don't know that it would not have to do with multiple

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 125 of 148 PageID #:
                                     5100                            514
                           DANIEL WYNN - CROSS

   1   sclerosis, but it would not be exclusively for multiple

   2   sclerosis.

   3   Q.    Well, I'm not just asking about multiple sclerosis.               You

   4   wouldn't regard that passage about being -- about the use of

   5   DMF to treat MS, right?

   6   A.    I'm sorry.           Could you repeat that?

   7   Q.    Sure.        You wouldn't regard that passage that I just read

   8   to be referring to the treatment of multiple sclerosis with

   9   DMF, right?

  10   A.    I would say that these are steps one takes in developing a

  11   compound and a dose for treating multiple sclerosis.

  12   Q.    We don't vary the amount of DMF that you administer to a

  13   multiple sclerosis patient based on their age, their condition,

  14   or their gender, do you?

  15   A.    No.

  16   Q.    Okay.        And with DMF and MS, you can't individualize a dose

  17   for a given patient like you can for pain or hypertension or

  18   psoriasis, for example, because, in MS, if you wait until you

  19   have symptoms, you already can have damage to the brain.

  20         Isn't that right?

  21   A.    That would be correct.

  22   Q.    Okay.        All right.      Now, I want to take a look at your

  23   direct examination slides.                And I don't know if we can pull

  24   those up.         If not -- they're in your -- did we lose our

  25   monitor?

                          Cindy   L.   Knecht,    RMR/CRR/CCP
             PO    Box    326   Wheeling,   WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 126 of 148 PageID #:
                                     5101                            515
                           DANIEL WYNN - CROSS

   1                  MS. BLOODWORTH:           We lost power.

   2                  THE COURT:        I really hate to interrupt your

   3   cross-examination; but, given the fact of the loss of power,

   4   we'll see if we can remedy that and we'll take -- I know we

   5   need to get through Dr. Wynn.                What else do we have today?     I

   6   want to know whether one hour or one, fifteen, two hours.                  What

   7   do you need?

   8                  MR. ANSTAETT:         Your Honor, my understanding is, once

   9   I'm done with my cross, and of course if Mr. Browning has any

  10   redirect, that will be it for today because we're still working

  11   out the deposition designations for Drs. O'Neill and Dawson.

  12                  THE COURT:        Dr. Wynn, are you headed to a plane at a

  13   particular time?

  14                  THE WITNESS:        I'm out of my hotel around 3:30.

  15                  THE COURT:        You need to be out of here by 3:30?

  16                  THE WITNESS:        I should probably be out of here by

  17   3:00.

  18                  THE COURT:        Okay.     He's headed back to Pittsburgh?

  19                  MR. BROWNING:         Yes, Your Honor.

  20                  THE COURT:        Okay.     So if we recess until 1:15 -- the

  21   reason I'm hesitating.             I don't know if we've lost power, if we

  22   have to get somebody over here, or if it's a city-wide event

  23   based on snow.           You know what I'm saying?

  24                  So we'll say 1:15, and I'll let you know at 1:15 if

  25   we need little bit more time.                How's that?

                          Cindy   L.   Knecht,    RMR/CRR/CCP
               PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 127 of 148 PageID #:
                                     5102                            516
                           DANIEL WYNN - CROSS

   1                 Court stands in recess until 1:15.

   2                 Dr. Wynn, you remain on cross-examination.           And even

   3   though you're an expert, at least in my court, that means you

   4   can't talk to anybody from the Biogen team about your testimony

   5   during your recess.           Okay?

   6                 THE WITNESS:       Thank you very much.

   7                 THE COURT:       Thank you.

   8                 (Lunch recess taken, 12:15 to 1:15.)

   9                 THE COURT:       You may continue.

  10                 MR. ANSTAETT:        Thank you, Your Honor.

  11   BY MR. ANSTAETT:

  12   Q.    Welcome back, Dr. Wynn.

  13   A.    Thank you.

  14   Q.    I will try to move this along so we can get you on your

  15   plane.

  16         When we broke, we were about to look at your demonstrative

  17   exhibits that you used in your direct examination.

  18         And if we could please see Slide PDX 3-7.

  19         All right, Dr. Wynn.             And this shows Claim 15 of the '514

  20   patent.     This was kind of the representative claim you selected

  21   to talk about the elements of the claims, the main elements of

  22   the claims; is that right?

  23   A.    That's correct.

  24   Q.    Okay.      And it looks like you've got some -- it's a little

  25   bit harder to see on the screens here, but certainly in my

                        Cindy   L.   Knecht,      RMR/CRR/CCP
             PO   Box   326   Wheeling,      WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 128 of 148 PageID #:
                                     5103                            517
                           DANIEL WYNN - CROSS

   1   copy, hard copy, it looks like you've got some color coding on

   2   that slide; is that right?

   3   A.      That's correct, sir.

   4   Q.      And the color for your support for the 480-milligram dose

   5   is orange; is that right?

   6           It doesn't look very orange up there, but at least on the

   7   hard copy on mine, it was orange.

   8           Does that sound right?

   9   A.      The last several words, correct.

  10   Q.      Okay.      And as I looked through your direct examination

  11   slide, the only other slide where we see the orange color is on

  12   Slide PDX 3-17.            Is that right?

  13   A.      I don't have my demonstratives here.              That's the one

  14   section of the specification that refers specifically to the

  15   dose.

  16   Q.      The 480-milligram dose.            And if you want to look at your

  17   demonstratives, they are in your cross binder.                    But I don't

  18   think we need to do that.

  19           Let's put up PDX 3-17 on the screen, please.

  20           This shows the '514 patent at Column 18, lines 52 to 64,

  21   correct?        That's where the orange is?

  22   A.      Yes.

  23   Q.      Okay.      And this is the only place in the entire patent

  24   specification where you find support for a specific

  25   480-milligram dose of DMF, correct?

                          Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 129 of 148 PageID #:
                                     5104                            518
                           DANIEL WYNN - CROSS

   1   A.    Well, this is the section of the patent that lists 480.

   2   Q.    It's the only place in the entire patent specification

   3   that lists 480.          Can we agree on that?

   4   A.    This is the -- while this is the only section of the

   5   patent that specifically lists 480, an effective dose is -- for

   6   treating MS is listed in different sections of the patent, as

   7   we discussed.          This is the one section that lists a specific

   8   dose of 480 milligrams per day.

   9   Q.    Well, you -- I believe you pointed to the definition of

  10   therapeutically effective dose, but that didn't have any

  11   particular dose in it, right?

  12   A.    That's correct.

  13   Q.    Okay.      480, you're familiar with the specification.

  14   Column 18, this is the only place it is, right?

  15   A.    That's correct.

  16   Q.    Okay.      And multiple sclerosis is not mentioned in this

  17   paragraph, correct?

  18   A.    That's correct.           While multiple sclerosis is not listed in

  19   this paragraph, multiple sclerosis of course is listed from the

  20   first substantive paragraphs of the specification to the end of

  21   it and is listed, in fact, over 30 times throughout the

  22   specifications.

  23         This is the section that leads me -- teaches me what dose

  24   to use in treating somebody with multiple sclerosis.

  25   Q.    So MS is mentioned 30 times, right?

                        Cindy    L.   Knecht,   RMR/CRR/CCP
             PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 130 of 148 PageID #:
                                     5105                            519
                           DANIEL WYNN - CROSS

   1   A.    Yes.

   2   Q.    And 480 is mentioned once?

   3   A.    That's correct.

   4   Q.    Okay.      And, again, multiple sclerosis that we agree -- and

   5   I think we went through the whole dosage and formulation

   6   section -- not mentioned in that entire section, including this

   7   section, right?

   8   A.    Right.      This section simply tells me which dose to use to

   9   treat MS with DMF or MMF.

  10   Q.    All right.         And in this paragraph, there's no rationale

  11   provided for the selection of a 480-milligram-per-day dose as

  12   being a superior dose for the treatment of MS, right?

  13   A.    A skilled artisan, in reading this, as you discussed with

  14   me earlier, would be aware of the O'Neill Biogen Phase 2 study

  15   presented by Professor Kappos that 720 was an effective dose.

  16         This linked dose of unknown efficacy, 480, in the lowest

  17   range of 480 to 720, as an effective dose, teaching me that 480

  18   would work.       Prior to reading the patent, I would have not

  19   thought of 480.          After reading the patent, I'm taught 480 would

  20   be an effective dose for treating multiple sclerosis.

  21                 THE COURT:       Doctor, I'm just going to say this.

  22                 On cross-examination, typically, as an expert, you've

  23   got some leeway, but you should answer the question and then

  24   rely on your attorney to bring up the points you're trying to

  25   make now on redirect so that we can move through this.

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 131 of 148 PageID #:
                                     5106                            520
                           DANIEL WYNN - CROSS

   1                 Because your attorney is going to do that anyway.         So

   2   if you do want to make that plain, it's probably smarter to

   3   move it along.         I know he's going to ask you to clarify those

   4   points, but if you do that when you're supposed to be answering

   5   yes or no and you're not asked to explain, that's really not

   6   part of the rules on cross-examination.

   7                 THE WITNESS:       Thank you, Your Honor.

   8                 THE COURT:       You're welcome.

   9   BY MR. ANSTAETT:

  10   Q.    So, Dr. Wynn, in this paragraph, there's no rationale

  11   provided for the selection of a 480-milligram-per-day dose as

  12   being a superior dose for the treatment of MS, correct?

  13   A.    Correct.

  14   Q.    Okay.      And there are four dose ranges listed here; is that

  15   right?

  16   A.    Yes.

  17   Q.    All right.         And when I say "listed here," I'm talking

  18   about Column 18, lines 58 to 62.

  19         And, Dr. Wynn, reading this patent specification, in view

  20   of the prior art at the priority date, you would not have

  21   expected a dose range of 100 milligrams to 1,000 milligrams of

  22   DMF to be effective in treating MS; is that right?

  23   A.    That's correct.

  24   Q.    Okay.      And that's the .1 gram to 1 gram per day, right?

  25   That's 100 milligrams to 1,000 milligrams?

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 132 of 148 PageID #:
                                     5107                            521
                           DANIEL WYNN - CROSS

   1   A.    Yes.

   2   Q.    Wouldn't expect it to be effective in MS?

   3   A.    Not all of those dosages.

   4   Q.    Right.      And a skilled artisan, at the priority date, would

   5   have not expected a dose range of 100 to 1,000 milligrams to be

   6   effective for treating MS, right?

   7   A.    Correct.

   8   Q.    Okay.      And reading this patent specification at the

   9   priority date in view of the prior art, you also would not have

  10   expected a dose range of 200 milligrams to 800 milligrams of

  11   DMF per day to be effective in treating MS, correct?

  12   A.    Correct.         The only dose that I would know prior to reading

  13   the patent would be the dose of 720.

  14   Q.    Right.      And so 200 milligrams to 800 milligrams, a skilled

  15   artisan, you would know 200 milligrams ineffective, right?

  16   A.    Correct.

  17   Q.    And reading the patent specification at the priority date

  18   in view of the prior art, you would not have expected a dose

  19   range of 240 milligrams to 720 milligrams of DMF per day to be

  20   effective in treating MS, correct?

  21   A.    I would not expect the lower estimate of the range to be

  22   effective, that's correct.

  23   Q.    240 milligrams, wouldn't have any expectation that that

  24   would be effective, right?

  25   A.    That's correct.

                        Cindy    L.   Knecht,   RMR/CRR/CCP
             PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 133 of 148 PageID #:
                                     5108                            522
                           DANIEL WYNN - CROSS

   1   Q.    And a skilled artisan would have taken the same view, in

   2   your opinion, correct?

   3   A.    With that directive, yes.

   4   Q.    So you agree that, here in Column 18, we see set forth

   5   three ranges that include doses that skilled artisans at the

   6   priority date would regard as ineffective in treating MS,

   7   right?

   8   A.    Generally speaking, that's correct.

   9   Q.    Okay.      Now, in one of these three ineffective dose ranges,

  10   a 240-milligram-a-day dose is linked to a 720-milligram dose,

  11   right?

  12   A.    Yes.

  13   Q.    But you don't think a skilled artisan reading the patent

  14   application would believe a 240-milligram dose would be

  15   effective to treat MS despite that linkage.                Isn't that right?

  16   A.    That's correct.

  17   Q.    So you would not, and a skilled artisan would not, believe

  18   that the inventors possessed a 240-milligram-per-day dose of

  19   DMF to treat MS, correct?

  20   A.    Not to treat MS.           And, of course, the paragraph

  21   mentions -- the specification of this other disease other than

  22   MS.

  23   Q.    Exactly.         I think we can agree on this, Dr. Wynn.

  24         The skilled artisan reading this section of the patent

  25   would look at those and say three of those four dose ranges

                        Cindy    L.   Knecht,   RMR/CRR/CCP
             PO   Box   326    Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 134 of 148 PageID #:
                                     5109                            523
                           DANIEL WYNN - CROSS

   1   must be talking about some other neurological disease --

   2   right? -- not MS?

   3   A.    I think that at the time prior to the patent, the only

   4   dose one would know is 720.             Doses lower than 360 and below

   5   would be felt to be not effective.

   6   Q.    Right.      So a skilled artisan reading that specification

   7   knows that three of the four dose ranges listed can't be

   8   talking about MS, right?           Why would the inventors list

   9   ineffective doses in a range if this was about MS?

  10         Can we agree on that?

  11   A.    While I would say that a dose of 360 and less would not be

  12   effective, I don't write patents; I read them.                  So I don't know

  13   how they write them.

  14   Q.    All right.         But in any event, you're confident that a

  15   skilled artisan, at the priority date, looking at Column 18,

  16   when it says, quote, for example, an effective dose of DMF or

  17   MMF to be administered to a subject orally can be from about .1

  18   grams to 1 gram per day, 200 milligrams to about 800 milligrams

  19   per day, e.g., from about 240 milligrams to 720 milligrams per

  20   day, unquote, the patent must be speaking about something other

  21   than effective doses in MS in that passage, right?

  22   A.    I would disagree.

  23   Q.    You would disagree?

  24   A.    So if we looked at the patent definition of

  25   therapeutically effective dose, therapeutically effective

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 135 of 148 PageID #:
                                     5110                            524
                           DANIEL WYNN - CROSS

   1   amount is in Column 5 of the patent, lines 52 down, lower doses

   2   may have an effect on demyelination.

   3         Nothing in the patent specification at any of the ranges

   4   states which dose would be the ideal dose or preferred dose.

   5   They all may have some effect on neurodegeneration,

   6   demyelination, axonal loss, nerve fiber loss, less lesions, but

   7   it doesn't say which is the preferred dose at any aspect of the

   8   specification.

   9   Q.    Your testimony, Dr. Wynn, now is that all four of those

  10   ranges, skilled artisans would look at those and think they

  11   were -- the three that we just went through were potentially

  12   effective doses in MS?

  13   A.    I don't think that one would choose a dose -- prior to

  14   reading the patent, I wouldn't choose a dose less than 720 to

  15   treat MS.        Prior to reading the patent, I would think 480, by

  16   being the lowest aspect of the most narrow range, would be an

  17   effective dose to treat MS.              But I don't know from reading this

  18   which would be the preferred dose to treat MS based upon the

  19   patent alone.

  20   Q.    So based upon reading the patent alone, you wouldn't know

  21   what the preferred dose was for treating MS?                Is that what I

  22   just heard you say?

  23   A.    Which would be the most effective dose.

  24   Q.    Okay.       You wouldn't know that?

  25   A.    Correct.

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 136 of 148 PageID #:
                                     5111                            525
                           DANIEL WYNN - CROSS

   1   Q.    Okay.      Now we come to the dose range of 480 milligrams to

   2   720 milligrams, correct?

   3   A.    Yes.

   4   Q.    All right.         And so, according to you, we're shifting mid

   5   paragraph here to DMF for the use in multiple sclerosis, right?

   6   A.    And it states an effective dose of DMF or MMF, to be -- to

   7   be administered orally, would be that dose.

   8   Q.    Well, orally for what?

   9   A.    In the context of the patent, multiple sclerosis.

  10   Q.    Okay.      Even though those three ranges that precede that

  11   one aren't for multiple sclerosis?

  12   A.    They would not be an ideal dose for treating multiple

  13   sclerosis based on the data that an artisan would know at the

  14   time of the filing of the patent.

  15   Q.    Based on the data the artisan would know at the time of

  16   the filing of the patent, all three of those ranges include

  17   doses which, according to you, they would know would be

  18   ineffective, right?

  19   A.    A dose of 360 or lower would not be felt to be a preferred

  20   dose for treating MS.

  21   Q.    Okay.      So -- but we get to the fourth dose, and suddenly

  22   now we're talking about treating MS, right?

  23   A.    I don't know that the others were not for treating MS.

  24   And, again, from reading this, I don't know that 480 would be

  25   the preferred dose for treating MS either.

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 137 of 148 PageID #:
                                     5112                            526
                           DANIEL WYNN - CROSS

   1   Q.    And that's -- I think we agree on that.               Reading this

   2   patent specification as a person of skill in the art, you

   3   wouldn't know that 480 milligrams would be a preferred dose for

   4   treating MS.       I agreed with you on that, right?

   5         We agree on that?

   6   A.    Okay.

   7   Q.    Okay.      And, in fact, as discussed -- as we discussed

   8   earlier, efficacy at 480-milligram-daily dose would have come

   9   as a surprise to skilled artisans, right?

  10   A.    Prior to reading the patent, yes.               After reading the

  11   patent, no.

  12   Q.    Well, I just thought you told me that you wouldn't have an

  13   expectation -- you wouldn't know, reading the patent, including

  14   the portion of it that you just pointed out here, skilled

  15   artisans wouldn't have -- wouldn't know if 480 milligrams was

  16   an effective dose?

  17   A.    I think that's not quite what I said.               I think what I said

  18   was I wouldn't know from reading the specification what would

  19   be the most effective dose or best-tolerated dose, the

  20   preferred dose for treating MS.

  21   Q.    Okay.      You would not know from reading the specification

  22   that 480 milligrams was a preferred dose for treating MS?

  23   A.    I wouldn't know it was the most effective of the doses.               I

  24   wouldn't know -- we anchor 480 to -- inventors anchor 480 to a

  25   known effective dose of 720.

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 138 of 148 PageID #:
                                     5113                            527
                           DANIEL WYNN - CROSS

   1           And so I'm directed to a lower range of the most narrow

   2   range in the nested ranges of doses in this patent.               This

   3   patent teaches me to use 480.               What would be the clinical

   4   response in using it in a trial, you know, would not be known

   5   at the time of reading the patent.

   6   Q.      Dr. Wynn, isn't it true that, if you had seen the '514

   7   patent in 2007 at the priority date, you still wouldn't know

   8   whether the 480-milligram-daily dose of DMF was clinically

   9   effective in MS?

  10   A.      I think the patent teaches me that 480 milligram is an

  11   effective dose in treating MS.

  12   Q.      Dr. Wynn, I'm going to ask you one more time.

  13           If you had seen the '514 patent in 2007 at the priority

  14   date, you still wouldn't know whether the 480-milligram-daily

  15   dose of DMF was clinically effective in MS.

  16           Isn't that right?

  17   A.      I think the patent specifically states an effective dose

  18   of DMF or MMF administered orally is an effective dose in

  19   treating the disease.

  20   Q.      Dr. Wynn, could you look in your binder there at your

  21   Delaware trial transcript, please.

  22           Let me know when you have that, and I'll direct you to a

  23   page.

  24   A.      Delaware trial testimony?

  25   Q.      The Delaware trial testimony, yes, sir.

                          Cindy   L.   Knecht,   RMR/CRR/CCP
               PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 139 of 148 PageID #:
                                     5114                            528
                           DANIEL WYNN - CROSS

   1   A.    I have that.        Which page, sir?

   2   Q.    So 694.

   3         All right, Doctor.           I'm looking at the Delaware trial

   4   transcript at page 64, lines 13 to 18.

   5         Do you see that?

   6   A.    I'm sorry.         Page 694, did you say?

   7   Q.    694, yes, sir.

   8   A.    Yes.

   9   Q.    And do you see you were asked a question there, "Actually,

  10   sir, if you had seen this patent in 2007, you wouldn't know

  11   about the 480 milligram dose, would you?"

  12         And what was your answer?

  13   A.    I answered, "I wouldn't know if it was clinically

  14   effective."

  15   Q.    And then you were asked, "Because there's no data on it

  16   provided in the specification, right?"

  17         And what did you answer?

  18   A.    "Anywhere that I'm aware of."

  19   Q.    All right.         That was the testimony you gave in Delaware,

  20   correct, sir?

  21   A.    Yes.

  22   Q.    All right.         Isn't it also true, Dr. Wynn, that you

  23   believed that the inventors had possession of the claimed

  24   invention because they had information on the 480-milligram

  25   dose that skilled artisans weren't privy to that is not

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 140 of 148 PageID #:
                                     5115                            529
                           DANIEL WYNN - CROSS

   1   included in the patent specification?

   2   A.    I think it's fair that the inventors invented something

   3   and had insight in -- that 480 would be an effective dose.

   4   There are many things that may render a dose effective or

   5   ineffective clinically.

   6   Q.    But it was your belief that they were privy to information

   7   that they did not include in the specification of the '514

   8   patent that led them to believe that the 480-milligram dose was

   9   effective, correct?

  10   A.    Yes.       We know from subsequent testimony in the Delaware

  11   case and others that Dr. O'Neill had -- his idea all along was

  12   to treat MS with 480 milligrams a day of dimethyl fumarate.

  13   Q.    All right.          And confidential information outside the

  14   patent specification is not sufficient to satisfy the written

  15   description requirement, right?              The written description

  16   requirement is about disclosure?

  17   A.    That's correct.

  18   Q.    All right.          And in your opinion, Dr. Wynn, the state of

  19   the art at the priority date actually taught away from a

  20   480-milligram dose of DMF to treat MS; isn't that right?

  21   A.    Prior to reading the patent, I would have looked at a dose

  22   of the 720 or higher, given the relatively lackluster effect of

  23   the 720 in the Biogen O'Neill Phase 2 study as presented by

  24   Professor Kappos.          After reading the patent, I would be

  25   directed towards 480 to 720, 480 being the lowest aspect of

                         Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box    326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 141 of 148 PageID #:
                                     5116                            530
                           DANIEL WYNN - CROSS

   1   that range.

   2         Forgive me if I'm giving long answers, Your Honor.

   3   Q.    Are you done?

   4         Okay.      Well, I think we've covered what you would have

   5   thought when you read the patent specification.                     But I do agree

   6   with you, it was your opinion -- right? -- that skilled

   7   artisans, based on the prior art at the priority date would

   8   have been directed to higher doses than 720, not lower doses?

   9   A.    I would have thought that the 480 would have worked more

  10   like the 360-milligram dose than the 720-milligram dose.

  11   Q.    Okay.      Just a couple more questions, Dr. Wynn.

  12         You testified about Examples 1, 2, and 3 in the '514

  13   patent, correct?

  14   A.    I believe so.

  15   Q.    All right.         And you are aware, aren't you, that

  16   Dr. O'Neill has testified that he was not involved in

  17   Examples 1, 2, or 3 in the patent specification?

  18   A.    Yes.

  19                 MR. ANSTAETT:        Thank you, Dr. Wynn.         I have no

  20   further questions.

  21                 THE COURT:       Redirect.

  22                 MR. BROWNING:        May I proceed, Your Honor?

  23                 THE COURT:       Yes.        Certainly.

  24                 MR. BROWNING:        Could we put back up PDX 3-17 of the

  25   opening of Dr. Wynn's slides.

                        Cindy   L.   Knecht,       RMR/CRR/CCP
             PO   Box   326   Wheeling,      WV     26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 142 of 148 PageID #:
                                     5117                            531
                          DANIEL WYNN - REDIRECT


   1                                 REDIRECT EXAMINATION

   2   BY MR. BROWNING:

   3   Q.    I want to ask you about your testimony about clinically

   4   effective, Doctor. Can you explain to us, what does it mean

   5   for a dose to be -- show efficacy at clinical end points?

   6   A.    So I'd like to see a person have less episodes of

   7   symptoms -- weakness, numbness, loss of bladder or bowel

   8   control, not loss of visual, less relapses -- and not

   9   progression of physical symptoms.                 That would be the clinical

  10   end point that all doctors use in treating individuals living

  11   with this horrible condition.

  12   Q.    Is that a standard typically associated with Phase 3

  13   trials in drug development?

  14   A.    That's correct.

  15   Q.    Okay.      And we talked earlier about the definition of

  16   therapeutic efficacy in the '514 patent.                    Do you recall that?

  17   A.    I do.

  18   Q.    Okay.      And if you have the '514 patent, I know you know

  19   where it is.       Go to Column 5.

  20   A.    Yes.

  21   Q.    What is the definition of therapeutic efficacy in the '514

  22   patent?

  23   A.    On Column 5, line 52, the specification states "The terms

  24   'therapeutically effective dose' and 'therapeutically effective

  25   amount' refer to that amount of a compound which results in at

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 143 of 148 PageID #:
                                     5118                            532
                          DANIEL WYNN - REDIRECT


   1   least one of prevention or delay of onset or amelioration of

   2   symptoms of a neurological disorder in a subject or an

   3   attainment of a desired biological outcome such as reduced

   4   neurodegeneration, e.g., demyelination, axonal loss, and

   5   neuronal death, or reduced inflammation of the cells of the

   6   central nervous system."

   7         Things actually we can see on MRI scan, for example.

   8   Q.    Okay.      Is that different than the clinical end points or

   9   clinically effective that we just discussed?

  10   A.    Yes.

  11   Q.    Okay.      Does this nevertheless provide a meaningful benefit

  12   for a patient?

  13                 MR. ANSTAETT:        Objection.      Leading.

  14                 THE COURT:       Overruled.

  15   BY MR. BROWNING:

  16   Q.    How does this impact a patient, this type of therapeutic

  17   efficacy?

  18   A.    Clearly, the fewer scars one has in the brain as seen in

  19   MRI scan, the better it is.              People obviously, when I show them

  20   their MRI scan, what they're all hoping I'll say is "no new

  21   lesions."

  22   Q.    Thank you, Doctor.

  23         Let's go to the demonstrative that I called up earlier.

  24   And, Doctor, let's look at the box, the red box.

  25         Do you have an opinion as to what is the most preferred

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 144 of 148 PageID #:
                                     5119                            533
                          DANIEL WYNN - REDIRECT


   1   range of the listed ranges in this box?

   2   A.    I do.

   3   Q.    And what is that?

   4   A.    480 milligrams to about 720 milligrams per day.

   5   Q.    And did you explain that in your direct testimony?

   6   A.    I did.

   7   Q.    Okay.      I don't think we need to belabor it.

   8         I have no further questions for you, Doctor.                Thank you

   9   for your time.

  10                 THE COURT:       Thank you.

  11                 Anything further?

  12                 MR. ANSTAETT:        No, Your Honor.      Thank you.

  13                 THE COURT:       Thank you, Dr. Wynn.        You're finished,

  14   and you're excused as a witness and free to make your plane.

  15                 THE WITNESS:       Thank you very much, ma'am.

  16                 THE COURT:       You're welcome.

  17                 What do you want to do next?

  18                 MS. BLOODWORTH:          So, Your Honor, I think we just have

  19   dep designations to play on Monday.                 We will have three

  20   witnesses.       The parties are still working on Lansden's dep

  21   designations.

  22                 THE COURT:       Okay.     Dawson, O'Neill and --

  23                 MS. BLOODWORTH:          Lansden.

  24                 THE COURT:       Lansden.     Okay.    And is that it?

  25                 MS. BLOODWORTH:          And then that will be it, yes, Your

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 145 of 148 PageID #:
                                     5120                            534



   1   Honor, but for closings.

   2                MR. BROWNING:         Yes, Your Honor, it's our

   3   understanding that that will be it.

   4                THE COURT:        Okay.     Do you think closings will occur

   5   on Monday, or do you want to have a short day and do them on

   6   Tuesday morning?         It's up to you.

   7                Looking to the victims who will be doing closing

   8   argument.

   9                MR. BROWNING:         You're correct, Your Honor.      The

  10   victim says Tuesday.

  11                MS. BLOODWORTH:           Your Honor, I think we'll probably

  12   take most of the day, maybe till about 3:00, 3:30, with the dep

  13   designations.

  14                I know that Lansden is about an hour, and I would

  15   expect O'Neill and Dawson to at least be an hour and a half or

  16   so each.

  17                THE COURT:        Okay.     Very well, then.    Now, are you all

  18   going to be here this weekend, or do you have to fly out and

  19   return, because we could start out at 9:30 Monday morning if

  20   you think you can get the day in since it's a Monday, but I'm

  21   happy to start anytime.

  22                MS. BLOODWORTH:           We're here for the weekend, Your

  23   Honor.

  24                THE COURT:        Are you all as well?

  25                MR. BROWNING:         Yes, Your Honor.

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 146 of 148 PageID #:
                                     5121                            535



   1                THE COURT:        So we'll do it at 9:00, then, begin at

   2   9:00 on Monday morning.            And then we'll go as long as we have

   3   to, and then we'll conclude on Tuesday morning.

   4                And per side, are you looking for an hour, an hour

   5   and a half?

   6                MR. ANSTAETT:         Your Honor, for our part I think an

   7   hour will be sufficient.

   8                MR. BROWNING:         For us as well.

   9                THE COURT:        I think we have agreement there.          One

  10   hour per side.

  11                So what we'll do on Tuesday morning, unless I change

  12   my mind on Monday afternoon because you all want me to, but I

  13   think 10:00 to give you an opportunity to get up and ready

  14   yourself and get in here.

  15                Will there be new exhibits or different exhibits for

  16   the closing argument -- I just want to know what to have with

  17   me -- referencing your demonstratives or anything that I should

  18   have up here while you're doing your closing?

  19                MR. ANSTAETT:         Speaking for myself, Your Honor, I

  20   think we'll have new closing demonstratives to provide to the

  21   Court.     And I think, you know, in my view, that will be

  22   sufficient.       If we have something from an exhibit that we want

  23   to show, we'll probably put it on a demonstrative.

  24                MR. MONROE:        Agreed.

  25                THE COURT:        Okay.     Fine.    Thank you very much.

                        Cindy   L.   Knecht,    RMR/CRR/CCP
             PO   Box   326   Wheeling,    WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 147 of 148 PageID #:
                                     5122                            536



   1                Thank you all so much.          I have learned a lot.    I may

   2   want to take a few minutes at the conclusion on Monday to ask

   3   some questions of you all, and we'll move on from there.

   4                The Court stands adjourned.            Please have a pleasant

   5   weekend.     If there's enough snow, there is skiing nearby.

   6                (Proceedings adjourned at 1:44 p.m.)

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
Case 1:17-cv-00116-IMK-JPM Document 359 Filed 02/08/20 Page 148 of 148 PageID #:
                                     5123                            537



   1                                      CERTIFICATE

   2                I, Cindy L. Knecht, Registered Professional Reporter

   3   and Official Reporter of the United States District Court for

   4   the Northern District of West Virginia, do hereby certify that

   5   the foregoing is a true and correct transcript of the

   6   proceedings had in the above-styled action on February 7, 2020,

   7   as reported by me in stenotypy.

   8                I certify that the transcript fees and format comply

   9   with those prescribed by the Court and the Judicial Conference

  10   of the United States.

  11                Given under my hand this 7th day of February 2020.

  12                                            /s/Cindy L. Knecht
                                                ____________________________
  13                                            Cindy L. Knecht, RMR/CRR
                                                Official reporter, United States
  14                                            District Court for the Northern
                                                District of West Virginia
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                        Cindy   L.   Knecht,   RMR/CRR/CCP
             PO   Box   326   Wheeling,   WV    26003   304.234.3968
